Exhibit 10.1

 

AMENDED AND RESTATED ASSET PURCHASE AGREEMENT

 

This Amended and Restated Asset Purchase Agreement (this “Agreement”) is dated
as of August 25, 2011 by and between Augme Technologies, Inc., a Delaware
corporation with a principal address of 43 West 24th Street, Suite 11B, New
York, NY 10010 (“Buyer”), and Hipcricket, Inc., a Delaware corporation with a
principal address of 11241 Slater Avenue NE, Suite 201, Kirkland, Washington
98033 (“Seller”).

 

RECITALS

 

WHEREAS, this Agreement amends and restates in its entirety that certain Asset
Purchase Agreement, dated as of August 3, 2011, between Buyer and Seller.

 

WHEREAS, Seller desires to sell, and Buyer desires to purchase, the Assets of
the Business (as each such term is hereinafter defined) of Seller for the
consideration and on the terms set forth in this Agreement.

 

WHEREAS, it is intended that the terms and conditions of this Agreement comply
in all respects with Section 368(a)(1)(C) of the Code (as hereinafter defined)
and the regulations corresponding thereto, so that the transactions contemplated
hereby shall qualify as a tax free reorganization under the Code;

 

NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:

 

ARTICLE I

DEFINITIONS AND USAGE

 

     Section 1.1. Definitions. Capitalized terms not defined in this Section 1.1
shall have the meanings ascribed to them elsewhere in this Agreement. For
purposes of this Agreement, the following terms and variations thereof have the
meanings specified or referred to in this Section 1.1:

 

     “Accounts Payable” — all trade accounts payable and accruals (other than
Tax accruals) of Seller to Persons arising in the Ordinary Course of Business.

 

     “Accounts Receivable” — all notes and accounts receivable of Seller and all
other evidences of indebtedness of any Person held by Seller, including all
trade accounts receivable and other accounts and moneys receivable of Seller.

 

“Accounts Receivable Positive Adjustment” — the amount by which Accounts
Receivable exceed the Specified Assumed Liabilities, all as reflected on the
Closing Statement.

 

“Acquisition Proposal” — shall have the meaning ascribed to it in
Section 5.14(c).

 

“Aggregate Share Consideration” — shall have the meaning ascribed to it in
Section 2.3(a).

 

“Assets” — shall have the meaning ascribed to it in Section 2.1.

 

“Assumed Liabilities” — shall have the meaning ascribed to it in Section 2.4.

 

     “Augme Average Price” — as of any date is the volume weighted average price
of Buyer’s common stock as reported by Bloomberg LP for the twenty (20) trading
days immediately prior to such date, provided that if the Augme Average Price is
$3.50 or more, then the Augme Average Price shall be $3.50, and if the Augme
Average Price is $2.00 or less, then the Augme Average Price shall be $2.00 per
share.

 

“Augme Closing Shares” — shall have the meaning ascribed to it in Section
2.3(a).

 

“Best Efforts” — the efforts that a prudent Person desirous of achieving a
result would use in similar circumstances to achieve that result as
expeditiously as possible.

 

--------------------------------------------------------------------------------


 

     “Breach” — any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant or
obligation, in or of this Agreement or any other Contract, or any event which
with the passing of time or the giving of notice, or both, would constitute such
a breach, inaccuracy or failure.

 

     “Business” — the business of providing mobile market and mobile advertising
products, services and solutions.

 

     “Business Day” — shall have the meaning ascribed thereto in
Rule 14d-1(g)(3) under the Exchange Act.

 

“Claw Back Escrow” — ten percent (10%) of the Aggregate Share Consideration.

 

     “Closing” — the time on the Closing Date when all of the obligations and
conditions set forth in Section 2.6 are satisfied.

 

“Closing Statement” — the statement of Accounts Receivable and Specified Assumed
Liabilities mutually agreed upon by Buyer and Seller prior to the Closing which
shall set forth the Accounts Receivable Positive Adjustment.

 

     “Closing Date”— the date on which the Closing occurs.

 

     “Code” — the Internal Revenue Code of 1986, as amended.

 

     “Consent” — any approval, consent, ratification, waiver or other
authorization.

 

“Contemplated Transactions” — all of the transactions contemplated by this
Agreement.

 

     “Contract” — any agreement, contract, Lease, consensual obligation, promise
or undertaking (whether written or oral and whether express or implied) that is
legally binding.

 

“Deferred Consent” — an agreement to assign or transfer any Contract, Consent or
Governmental Authorization, or any claim, right or benefit arising thereunder or
resulting therefrom, if an attempted assignment or transfer thereof, without the
consent of a third party thereto or of the issuing Governmental Body, as the
case may be, would constitute a breach thereof.

 

“Deferred Item” — the Contract, Consent or Governmental Authorization to which
Deferred Consent relates.

 

     “Disclosure Letter” — the letter delivered by Seller to Buyer concurrently
with the execution and delivery of this Agreement containing disclosures that
constitute exceptions to the representations and warranties of Seller contained
in Article III of this Agreement.

 

     “Effective Time” — the date and time when the Contemplated Transactions
become effective.

 

     “Employee Plans” — all “employee benefit plans” as defined by Section 3(3)
of ERISA, all specified fringe benefit plans as defined in Section 6039D of the
Code, and all other bonus, incentive-compensation, deferred-compensation,
profit-sharing, stock-option, stock-appreciation-right, stock-bonus,
stock-purchase, employee-stock-ownership, savings, severance, change-in-control,
supplemental-unemployment, layoff, salary-continuation, retirement, pension,
health, life-insurance, disability, accident, group-insurance, vacation,
holiday, sick-leave, fringe-benefit or welfare plan, and any other employee
compensation or benefit plan, agreement, policy, practice, commitment, contract
or understanding.

 

     “Encumbrance” — any charge, claim, community or other marital property
interest, condition, equitable interest, lien, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first option, right of first refusal or similar restriction, including any
restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income or exercise of any other attribute of ownership.

 

2

--------------------------------------------------------------------------------


 

     “Environmental, Health and Safety Liabilities” — any cost, damages,
expense, liability, obligation or other responsibility arising from or under any
Environmental Law or Occupational Safety and Health Law.

 

     “Environmental Law” — any Legal Requirement that requires or relates to
preventing or reducing to acceptable levels the release of pollutants or
hazardous substances or materials into the environment.

 

     “ERISA” — the Employee Retirement Income Security Act of 1974.

 

                  “Exchange Act” — the Securities Exchange Act of 1934, as
amended.

 

     “GAAP” — generally accepted accounting principles in the United States of
America.

 

     “Governing Documents” — with respect to any corporation, (a) its
certificate of incorporation and its bylaws; (b) all equityholders’ agreements,
voting agreements, voting trust agreements, or other agreements or documents
relating to the organization, management or operation of the corporation or
relating to the rights, duties and obligations of the equity holders of the
corporation; and (c) any amendment or supplement to any of the foregoing.

 

     “Governmental Authorization” — any Consent, license, registration or permit
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement.

 

     “Governmental Body” — any federal, state, local, municipal, foreign or
other government, including any governmental or quasi-governmental authority of
any nature (including any agency, branch, department, board, commission, court,
tribunal or other entity exercising governmental or quasi-governmental powers),
any multinational organization or body, any body exercising, or entitled or
purporting to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power, or any official of any of the
foregoing.

 

“Indemnification Escrow” — ten percent (10%) of the Aggregate Share
Consideration.

 

      “Investor Representation Statement” — shall have the meaning ascribed to
it in Section 2.9.

 

     “IRS” — the United States Internal Revenue Service and, to the extent
relevant, the United States Department of the Treasury.

 

     “Knowledge” — a Person will be deemed to have Knowledge of a particular
fact or other matter if that Person is actually aware of that fact or matter or
if a prudent individual could be expected to discover or otherwise become aware
of that fact or matter in the course of conducting a reasonably comprehensive
investigation regarding the accuracy of any representation or warranty contained
in this Agreement.

 

     “Lease” — any real property lease or any lease or rental agreement,
license, right to use or installment and conditional sale agreement to which
Seller is a party and any other Seller Contract pertaining to the leasing or use
of any Tangible Personal Property.

 

     “Legal Requirement” — any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.

 

     “Liability” — with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

 

     “Material Adverse Effect” — any event, change or effect which has a
material adverse effect on (i) the Business, the Assets, or the Liabilities,
results of operations or financial condition of Seller, (ii) a material adverse
effect on

 

3

--------------------------------------------------------------------------------


 

the ability of Seller to consummate the Contemplated Transactions, or (iii)
Buyer’s ability to operate the Business immediately after Closing in the manner
operated by Seller before Closing; provided, however, that a Material Adverse
Effect with respect to Seller shall not include (i) changes in the United States
or world financial markets or general business or economic conditions, (ii)
developments, trends or conditions related to the industries in which Seller
operates as of the date hereof except where the same has had or would reasonably
be expected to have a disproportionate effect on Seller as compared to other
Persons operating in such industries, (iii) effects arising from changes in
United States or world political or social conditions, including war or
terrorism, (iv) changes in GAAP or interpretations thereof, (v) changes in any
Legal Requirement or the proposal or enactment of any new Legal Requirement
except where such change or proposal has had or would reasonably be expected to
have a disproportionate effect on Seller  as compared to other Persons operating
in the same industries as the Purchaser as of the date hereof, (vi) the
execution or announcement of, or the taking of any actions with respect to, this
Agreement or any of the Contemplated Transactions, or (vii) any condition that
is substantially cured before the earlier of the Closing Date or the date on
which this Agreement is terminated pursuant to Article VIII.

 

     “Occupational Safety and Health Law” — any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to provide safe and
healthful working conditions.

 

     “Option Redemption Agreements” —the agreements entered into between Seller
and certain of the holders of stock options of Seller pursuant to which Seller
shall redeem the outstanding option agreements effective immediately upon
Closing.

 

     “Order” — any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.

 

     “Ordinary Course of Business” — an action taken by a Person will be deemed
to have been taken in the Ordinary Course of Business only if that action:

 

          (a) is consistent in nature, scope and magnitude with the past
practices of such Person and is taken in the ordinary course of the normal,
day-to-day operations of such Person;

 

          (b) does not require authorization by the board of directors or
stockholders of such Person (or by any Person or group of Persons exercising
similar authority) and does not require any other separate or special
authorization of any nature; and

 

(c) is similar in nature, scope and magnitude to actions customarily taken,
without any separate or special authorization, in the ordinary course of the
normal, day-to-day operations of other Persons that are in the same line of
business as such Person.

 

     “Part” — a part or section of the Disclosure Letter.

 

     “Person” — an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Body.

 

     “Proceeding” — any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.

 

     “Record” — information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Regulation D” — Regulation D promulgated under the Securities Act.

 

4

--------------------------------------------------------------------------------


 

“Regulation S” — Regulation S promulgated under the Securities Act.

 

     “Related Person” — With respect to a particular individual:

 

          (a) each other member of such individual’s Family;

 

          (b) any Person that is directly or indirectly controlled by any one or
more members of such individual’s Family;

 

          (c) any Person in which members of such individual’s Family hold
(individually or in the aggregate) a Material Interest; and

 

          (d) any Person with respect to which one or more members of such
individual’s Family serves as a director, officer, partner, executor or trustee
(or in a similar capacity).

 

     With respect to a specified Person other than an individual:

 

          (a) any Person that directly or indirectly controls, is directly or
indirectly controlled by or is directly or indirectly under common control with
such specified Person;

 

          (b) any Person that holds a Material Interest in such specified
Person;

 

          (c) each Person that serves as a director, officer, partner, executor
or trustee of such specified Person (or in a similar capacity);

 

          (d) any Person in which such specified Person holds a Material
Interest; and

 

          (e) any Person with respect to which such specified Person serves as a
general partner or a trustee (or in a similar capacity).

 

For purposes of this definition, (a) “control” (including “controlling,”
“controlled by,” and “under common control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as such term is used in the rules
promulgated under the Securities Act; (b) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse, (iii) any other natural person
who is related to the individual or the individual’s spouse within the second
degree and (iv) any other natural person who resides with such individual; and
(c) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least ten percent (10%) of the outstanding
voting power of a Person or equity securities or other equity interests
representing at least ten percent (10%) of the outstanding equity securities or
equity interests in a Person.

 

     “Representative” — with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person.

 

     “Requisite Seller Stockholders” — the Seller Stockholders representing a
majority of the outstanding voting power of Seller entitled to vote on a sale of
all the assets of Seller.

 

     “SEC” — the U.S. Securities and Exchange Commission.

 

“Securities Act” — the Securities Act of 1933, as amended.

 

5

--------------------------------------------------------------------------------


 

     “Seller Contract” — any Contract relating to the Business (a) under which
Seller has or may acquire any rights or benefits; (b) under which Seller has or
may become subject to any obligation or liability; or (c) by which Seller or any
of the assets owned or used by Seller in connection with the Business is or may
become bound.

 

     “Seller Noteholders” — the holders of convertible promissory notes in the
aggregate principal amount of $750,000 issued by Seller on or about December
2010 and March 2011.

 

     “Seller Services” —those products, services or solutions of the specific
type offered by Seller immediately prior to the Closing Date.

 

     “Seller Stockholders” — the holders of capital stock of Seller.

 

     “Seller Stockholder Approval” —the affirmative vote or written consent of
the Requisite Seller Stockholders for the adoption and approval of this
Agreement and the Contemplated Transactions.

 

     “Software” — all computer software and subsequent versions thereof,
including source code, object, executable or binary code, objects, comments,
screens, user interfaces, report formats, templates, menus, buttons and icons
and all files, data, materials, manuals, design notes and other items and
documentation related thereto or associated therewith.

 

“Specified Assumed Liabilities” — shall have the meaning ascribed to it in
Section 2.4(a)(iii).

 

     “Stockholder Representative” — shall have the meaning ascribed to it in
Section 10.1.

 

     “Tangible Personal Property” — all machinery, equipment, tools, furniture,
office equipment, computer hardware, supplies, materials, vehicles and other
items of tangible personal property, including any inventories, of every kind
owned or leased by Seller (wherever located and whether or not carried on
Seller’s books), together with any express or implied warranty by the
manufacturers or sellers or lessors of any item or component part thereof and
all maintenance records and other documents relating thereto.

 

     “Tax” — any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other Contract.

 

“Tax Liability Coverage Amount” — shall have the meaning ascribed to it in
Section 5.1(c)(iii).

 

     “Tax Return” — any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

 

     “Third Party” — a Person that is not a party to this Agreement.

 

     “Third-Party Claim” — any claim against any Indemnified Person by a Third
Party, whether or not involving a Proceeding.

 

     Section 1.2. Usage; Interpretation. In this Agreement, unless a clear
contrary intention appears (i) the singular number includes the plural number
and vice versa; (ii) reference to any Person includes such Person’s successors
and assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and

 

6

--------------------------------------------------------------------------------


 

reference to a Person in a particular capacity excludes such Person in any other
capacity or individually; (iii) reference to any gender includes each other
gender; (iv) reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof; (v) reference to any Legal
Requirement means such Legal Requirement as amended, modified, codified,
replaced or reenacted, in whole or in part, and in effect from time to time,
including rules and regulations promulgated thereunder, and reference to any
section or other provision of any Legal Requirement means that provision of such
Legal Requirement from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision; (vi) “hereunder,” “hereof,” “hereto,” “herewith” and
words of similar import shall be deemed references to this Agreement as a whole
and not to any particular Article, Section or other provision hereof; (vii)
“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term; (viii) use of
the word “or” is used in the inclusive sense of “and/or”; (ix) with respect to
the determination of any period of time, use of the word “from” means “from and
including” and “to” means “to but excluding”; and (x) references to documents,
instruments or agreements shall be deemed to refer as well to all addenda,
exhibits, schedules or amendments thereto.

 

     Section 1.3 Legal Representation of the Parties. This Agreement was
negotiated by the parties with the benefit of legal representation, and any rule
of construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof.

 

ARTICLE II

SALE AND TRANSFER OF ASSETS; CLOSING

 

     Section 2.1. Assets to be Sold. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing Seller shall sell,
convey, assign, transfer and deliver to Buyer, and Buyer shall purchase and
acquire from Seller, free and clear of any Encumbrances other than Permitted
Encumbrances, as defined in Section 3.8, all of Seller’s right, title and
interest in and to all of Seller’s property and assets, real, personal or mixed,
tangible and intangible, of every kind and description, wherever located,
including Accounts Receivable, provided the same are directly related to, used
in connection with, or are or will form a part of the Business but excluding the
Excluded Assets, as defined in Section 2.2.  All the property and assets to be
transferred to Buyer hereunder are herein referred to collectively as the
“Assets.” Included with the Assets shall be all Seller Contracts approved by
Buyer, a proposed list of which Seller shall deliver to Buyer prior to the
Closing Date and which list shall be subject to Buyer’s approval in its sole
discretion and upon such approval shall be attached hereto as Exhibit 2.1, and
all data and Records related to the Business, including client and customer
lists and Records, referral sources, research and development reports and
Records, production reports and Records, service and warranty Records, equipment
logs, operating guides and manuals, financial and accounting Records, creative
materials, advertising materials, promotional materials, studies, reports,
correspondence and other similar documents and Records, each as relate to the
Business.

 

     Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any Liability related to the
Assets or any other Liability of Seller, unless Buyer expressly assumes that
Liability pursuant to Section 2.4(a).

 

     Section 2.2. Excluded Assets. Notwithstanding anything to the contrary
contained in Section 2.1 or elsewhere in this Agreement, the following assets of
Seller (collectively, the “Excluded Assets”) are not part of the sale and
purchase contemplated hereunder, are excluded from the Assets and shall remain
the property of Seller after the Closing:

 

(a) all company minute books, equity transfer books, company seals and other
documents relating to the organization, maintenance and existence of Seller as a
corporation;

 

         (b) all Tax Returns filed by Seller and associated Tax Records, all
personnel Records, and all other Records that Seller is required by law to
retain in its possession, provided that copies of all such items shall be
provided to Buyer prior to the Closing;

 

7

--------------------------------------------------------------------------------


 

          (c) all claims for refund of Taxes and other governmental charges of
whatever nature relating to Seller or the Assets arising on or prior to the
Closing;

 

          (d) all rights of Seller under this Agreement, the Bill of Sale, and
the Assignment and Assumption Agreement and any Contract between or among Seller
and the Seller Stockholders;

 

          (e) all taxpayer and other identification numbers;

 

          (f) all proceeds of insurance policies and rights thereunder relating
to Excluded Assets, as well as all director and officer insurance policies; and

 

          (g) Seller’s cash, cash equivalents and short term investments set
forth on the Closing Statement.

 

     Section 2.3. Consideration.

 

(a)  Closing Consideration.  The consideration for the Assets (the “Purchase
Price”) will be Forty-two and One-half Million Dollars ($42,500,000), plus any
Accounts Receivable Positive Adjustment, plus any unused Tax Liability Coverage
Amount, payable as follows:  (i) Three Million Dollars ($3,000,000) plus such
portion of the Accounts Receivable Positive Adjustment to be agreed upon by
Buyer and Seller, in cash delivered to Seller, (ii) an unsecured promissory note
in the principal amount of One Million Dollars ($1,000,000) made by Buyer in
favor of Seller, in the form of Exhibit 2.3(a) hereto; and (iii) $38,500,000
plus (x) any Accounts Receivable Positive Adjustment not paid in cash as set
forth in (i) above and (y) any unused Tax Liability Coverage Amount (to be used
as set forth in Section 5.1(c)(iii)), in unregistered shares of Buyer’s common
stock valued at the Augme Average Price as of August 3, 2011 (the Purchase Price
divided by such Augme Average Price, the “Aggregate Share Consideration”),
issued directly to the Seller Stockholders at the Closing (or directly to Seller
if required under Section 368(a)(1)(C) of the Code), net of the Indemnification
Escrow and the Claw Back Escrow, allocated among the Seller Stockholders as
provided in Schedule 2.3(a) (subject to amendment prior to Closing) (the
Aggregate Share Consideration less the Indemnification Escrow and the Claw Back
Escrow, the “Augme Closing Shares”).

 

(b)  Post-Closing Adjustment.

 

(i) Adjustment Amount.  If any of the Accounts Receivable reflected on the
Closing Statement are not collected within one hundred and twenty (120) days
following the Closing Date (the “AR Collection Deadline”), then, at Buyer’s
election in its sole discretion, the amount of such uncollected Accounts
Receivable shall be treated as a post-Closing negative adjustment to the
Purchase Price on a dollar for dollar basis (the “Adjustment Amount”), in which
event all uncollected Accounts Receivable included within the Adjustment Amount
(as finally determined in accordance herewith) shall be assigned to Seller for
collection in Seller’s discretion.  Buyer may notify in writing Seller or the
Stockholder Representative of such election at any time from the AR Collection
Deadline through the two hundred and fortieth (240th) day following the AR
Collection Deadline (such notice date being the “Election Date”).

 

(ii)  Adjustment Amount Calculation.  As soon as practicable after the Election
Date, but not later than thirty (30) days after the Election Date, the Buyer
shall deliver to Seller (such date of delivery, the “Delivery Date”) its good
faith determination of the Adjustment Amount (the “Adjustment Amount
Calculation”), if any.  During the period from the Closing Date until the
Delivery Date, Seller shall give Buyer and its agents such access to the books
and records of Seller as Buyer and its agents shall reasonably request during
normal business hours in order to enable them to calculate the Adjustment Amount
Calculation.  During the period between the Delivery Date and the Objection
Deadline (as defined below), Seller and its accountants shall be given
reasonable access to the books and records of Buyer upon reasonable notice to
verify the Adjustment Amount Calculation.

 

(iii)  Resolution of Protest.  Within thirty (30) days after the Delivery Date
(the “Objection Deadline”), Seller may deliver to Buyer a notice of objection
(an “Objection Notice”) with respect to the Adjustment Amount Calculation.  If
no Objection Notice regarding the Adjustment Amount Calculation is delivered by
Seller to Buyer

 

8

--------------------------------------------------------------------------------


 

by the Objection Deadline, the Adjustment Amount Calculation shall be final and
binding on the parties hereto as the Adjustment Amount.  Any Objection Notice
regarding the Adjustment Amount Calculation shall specify the items in the
Adjustment Amount Calculation disputed by Seller and shall describe the basis
for the objection, as well as the amount in dispute.  Any other items not so
disputed by Seller shall be deemed “agreed upon”.  If an Objection Notice is
delivered in accordance with this Section 2.3(b), Buyer and Seller shall consult
with each other with respect to the objection set forth therein.  If Buyer and
Seller are unable to reach agreement within fifteen (15) days after an Objection
Notice has been given, all unresolved disputed items shall be promptly referred
to an independent auditor which (i) has never provided services to either Buyer
or Seller and (ii) is mutually acceptable to Buyer and Seller (the “Independent
Accounting Firm”).  The Independent Accounting Firm shall be directed to render
a written report on the unresolved disputed issues with respect to the
Adjustment Amount Calculation as promptly as practicable, but in no event more
than thirty (30) days after such submission to the Independent Accounting Firm,
and to resolve only those issues of dispute set forth in the Objection Notice. 
If unresolved disputed issues are submitted to the Independent Accounting Firm,
Buyer and Seller will each furnish to the Independent Accounting Firm such bank
statements and other documents and information relating to the unresolved
disputed issues as the Independent Accounting Firm may reasonably request.  The
Independent Accounting Firm shall establish the procedures it shall follow
(including procedures with regard to the presentation of evidence) giving due
regard to the mutual intention of Seller and Buyer to resolve the disputed items
and amounts as quickly, efficiently and inexpensively as possible.  The
resolution of the dispute and the calculation of the Adjustment Amount by the
Independent Accounting Firm shall be final and binding on the parties hereto. 
The fees and expenses of the Independent Accounting Firm shall be allocated
between Buyer and Seller in the proportion that the amounts determined by the
Independent Accounting Firm against each party bears to the total amount in
dispute (determined with respect to dollar amount).

 

(iv)  Payment of Adjustment Amount.  If there is an Adjustment Amount, Buyer’s
sole available methods for recouping the Adjustment Amount shall be (i) first to
reduce the Tax Liability Coverage Amount by the Adjustment Amount, and (ii)
second to reclaim shares out of the Indemnification Escrow, valued for this
purpose at the Augme Average Price as of the date of final determination of the
Adjustment Amount (including final resolution of any dispute raised by Seller in
an Objection Notice), by delivering a notice to the Escrow Agent instructing the
Escrow Agent to cancel the appropriate number of shares out of the
Indemnification Escrow.

 

(c)  Earnout Payments.  An earn-out of up to an additional Twenty-Seven and
One-half Million Dollars ($27,500,000) payable in cash, or, at Buyer’s sole
discretion, in shares of Buyer’s common stock calculated by dividing the amount
earned by the Augme Average Price as of the first anniversary of the Closing
Date, contingent upon meeting certain performance requirements with respect to
the operation of the Assets and the Business, as more specifically set forth in
subparagraphs (i) and (ii) below (the “Earnout”); provided that under no
circumstances shall the form of payment of any Earnout include an amount of cash
that would cause the Contemplated Transactions to fail to qualify as a tax free
reorganization under Section 368(a)(1)(C) of the Code and the regulations
related thereto.

 

(i)                                    Fifteen Million Dollars ($15,000,000) of
the Earnout shall be paid if the Earnout Base Revenues equals or exceed Ten
Million Dollars ($10,000,000) for the 12 month period following the Closing Date
(the “Earnout Period”).

 

(ii)                                 If the Earnout Base Revenues exceed Ten
Million Dollars ($10,000,000) for the Earnout Period, additional Earnout shall
be paid in an amount equal to that portion of the Earnout Base Revenues during
such period that exceed Ten Million Dollars ($10,000,000), up to Twenty Million
Dollars ($20,000,000) in additional Earnout Base Revenues, multiplied by 1.25.

 

The term “Earnout Base Revenues” means the gross revenue, determined in
accordance with GAAP, earned by Buyer from the Closing Date Customers and the
Post-Closing Customers, plus Fifty Percent (50%) of the gross revenue,
determined in accordance with GAAP, received by Buyer from the Joint Customers,
provided that in each case gross revenue shall include only revenue derived from
sales transactions that each have at least a forty percent (40%) gross profit
margin, unless such profit margin requirement is waived by Buyer in its sole
discretion.

 

9

--------------------------------------------------------------------------------


 

The term “Closing Date Customers” means the customers and prospective customers
of Seller set forth in Schedule 2.3(c) (subject to amendment prior to Closing).

 

The term “Post-Closing Customers” means customers of Buyer after the Closing,
other than Closing Date Customers, that purchase only Seller Services from
Buyer.

 

The term “Joint Customers” means customers of Buyer after the Closing, other
than Closing Date Customers, that purchase both Seller Services and non-Seller
Services from Buyer.

 

(d)  Earnout Calculation; Interpretation. Within 45 days following the last day
of the Earnout Period, Buyer shall prepare and deliver to Seller a report (the
“Earnout Report”) setting forth its determination of (i) whether the relevant
milestones in Sections 2.3(c)(i) and (ii) above have been achieved and stating
the amount of Earnout Base Revenues earned and (ii) the resulting earn-out
payment due. In the event that Seller has any dispute with the Earnout Report,
Seller shall notify Buyer in writing within thirty (30) days following receipt
of the Earnout Report. If Seller disputes the Earnout Report within such thirty
(30) day period, Buyer and Seller shall negotiate in good faith for a period of
up to thirty (30) days in an effort to mutually agree upon the amount of the
relevant Earnout payment. If the dispute is not resolved within such thirty
(30) day negotiation period, then Buyer and Seller Representative shall engage
the Independent Accountant to render a determination of the earn-out payment due
(including any determination of Earnout Base Revenues) based on Buyer’s Records
as they relate to the Business, and delivery of Seller Services and non-Seller
Services. The costs for the Independent Accountant shall initially be split
evenly between Buyer and Seller, with the prevailing party to be reimbursed by
the non-prevailing party following the Independent Accountant’s decision. The
amount of any earn-out payment shall be deemed to be finally determined upon the
earliest of (i) Seller’s written acceptance of the Earnout Report; (ii) Seller’s
failure to dispute the Earnout Report within the 30 day period set forth above;
(iii) the mutual agreement of Buyer and Seller; or (iv) the Independent
Accountant’s determination.

 

(e) Earnout Representative.

 

(i)  Appointment; Administration.  Following the Closing, Seller’s rights
hereunder with respect to the Earnout shall be exercised and administered on
Seller’s behalf by Daren Nitz (the “Earnout Representative”).  Buyer shall not
take any action in the course of operating the Business and delivering the
Seller Services not otherwise justified for good faith business reasons which
has the intended effect of reducing the earning or payment of the maximum
Earnout payment.

 

(ii) Earnout Representative Expenses.  In the event that the Earnout
Representative determines to hire or retain any attorneys, accountants or other
subject matter experts or to incur any third party costs or expenses in
connection with any dispute resolution process on Seller’s behalf, all such
fees, costs and expenses shall be the sole responsibility of Seller.  Further,
all fees, costs, expenses or other liabilities payable by Seller or the Earnout
Representative to the Escrow Agent in accordance with the Escrow Agreement
(including, without limitation, pursuant to any indemnity for the benefit of the
Escrow Agent thereunder) shall be the sole responsibility of Seller.  In the
event that any travel by the Earnout Representative or his agents is reasonably
required in connection with the performance of his obligations under this
Agreement or the Earnout Representative directly pays any costs or expenses for
which he is entitled to reimbursement, the Earnout Representative shall be
reimbursed by Seller for all such reasonable expenses in the same manner as if
such expenses were third party expenses under the terms set forth herein.  On
the Release Date, or such later date when all indemnification claims made by
Buyer pursuant to Article VI hereof shall have been finally resolved in
accordance therewith, the Earnout Representative shall have the right to recover
reasonable expenses incurred by the Earnout Representative in connection
herewith by receiving shares out of the Indemnification Escrow valued at the
Augme Average Price as of such date, following any distribution thereof to
Buyer, but prior to any distribution thereof to Seller Stockholders, and prior
to any such distribution, shall deliver to the Escrow Agent a certificate
setting forth the Earnout Representative expenses actually incurred.

 

(iii) Limitation of Liability.  In addition to all the protections and rights
granted to the Earnout Representative in Article VI hereof, to the maximum
extent permissible by applicable law, the Earnout Representative (and any
successor to the Earnout Representative) will incur no personal liability to
Buyer, Seller or

 

10

--------------------------------------------------------------------------------

 


 

Seller Stockholders with respect to any action or inaction taken or failed to be
taken in connection with his services as the Earnout Representative, except with
respect to his own willful misconduct, gross negligence or bad faith.  The
Earnout Representative may rely in good faith conclusively upon information,
reports, statements and opinions prepared by professionals hired or retained by
the Earnout Representative.

 

          (f) Information and Review. In connection with any Earnout Report,
Buyer shall, upon request of Seller, promptly make available to Seller or its
Representatives Buyer’s Records reasonably necessary to calculate the Earnout
Base Revenues and reasonably cooperate with Seller and its Representatives in
their review thereof for the purpose of determining the achievement of any
earn-out milestones (including any determination of Earnout Base Revenues) or
the amount of any earn-out payment that may be due. Notwithstanding the
foregoing, Seller shall have no right to review Buyer’s Records in connection
with any Earnout Report to the extent that such Earnout Report provides for
payment of the maximum potential earn-out payment.

 

(g)  Allocation of Earnout Payments.  Any Earnout payment shall be allocated (i)
Fifty Percent (50%) to the Seller Stockholders and (ii) Fifty Percent (50%) to
employees of the Business, as more specifically provided in Exhibit 2.3(g),
provided that (i) one-third (1/3) of the number of shares of common stock issued
to such employees in payment of such portion of the Earnout shall be registered
with the Securities and Exchange Commission on Form S-8 or any successor form
thereto providing for the registration of shares issuable pursuant to an equity
compensation plan, (ii) such registered shares shall be subject to the following
leak-out restriction, which each employee receiving such shares shall
acknowledge and agree to in writing as a condition to receiving such shares: 
each employee shall not sell, engage in any short sale of, pledge or otherwise
dispose of more than one-sixth (1/6) of the number of shares of Buyer’s common
stock received pursuant hereto per month over a period of six (6) months from
the issuance date of such shares, (iii) each certificate representing such
registered shares shall be stamped with a legend referring to the foregoing
leak-out restriction, and (iv) the balance of two-thirds (2/3) of the shares
issued to such employees shall be “restricted securities” within the meaning of
Rule 144 under the Securities Act.

 

(h)  Claw Back Escrow.  The Claw Back Escrow shall be released to the Seller
Stockholders, in accordance with the allocation set forth in Exhibit 2.6(d), if
the Earnout Base Revenues during the Earnout Period equal or exceed $10,000,000
(the “Claw Back Release Threshold”).  If the Earnout Base Revenues during the
Earnout Period do not equal or exceed the Claw Back Release Threshold, then the
Claw Back Escrow shall be forever cancelled in its entirety on the stock Records
of Buyer and the Seller Stockholders shall have no claim whatsoever thereto. 
Calculation of the Earnout Base Revenues for the purpose of this Section 2.3(h)
shall be performed in accordance with Sections 2.3(d) and (f) above.

 

   Section 2.4. Liabilities.

 

          (a) Assumed Liabilities. On the Closing Date Buyer shall assume and
agree to discharge only the following Liabilities of Seller (the “Assumed
Liabilities”):

 

               (i) any Liability arising after the Closing Date in connection
with or incidental to Buyer’s ownership of the Assets after the Closing;

 

               (ii) any Liability arising after the Closing Date under Seller
Contracts acquired as part of the Assets pursuant to Section 2.1 (other than any
Liability arising out of or relating to a Breach that occurred prior to the
Closing Date);

 

               (iii) those Liabilities set forth on the Closing Statement, not
to exceed the Accounts Receivable set forth on the Closing Statement
(collectively, the “Specified Assumed Liabilities”).

 

          (b) Retained Liabilities. The Retained Liabilities shall remain the
sole responsibility of and shall be retained, paid, performed and discharged
solely by Seller. “Retained Liabilities” shall mean every Liability of Seller
other than the Assumed Liabilities as set forth in Section 2.4(a), whether
incurred before, after or on the Closing Date.

 

11

--------------------------------------------------------------------------------


 

     Section 2.5. Allocation. The Purchase Price shall be allocated in
accordance with such allocation as Buyer and Seller shall mutually agree upon
prior to or after the Closing (the “Agreed Price Allocation”). After the
Closing, the parties shall follow the allocation method specified in the Agreed
Price Allocation for all Tax purposes and in all filings, declarations and
reports with the IRS in respect thereof, including the reports required to be
filed under Section 1060 of the Code. Buyer shall prepare (in accordance with
the Agreed Price Allocation) and deliver IRS Form 8594 to Seller within
forty-five (45) days after the Closing Date to be filed with the IRS. In any
Proceeding related to the determination of any Tax, neither Buyer nor Seller
shall contend or represent that the Agreed Price Allocation is not a correct
allocation.

 

     Section 2.6. Closing Obligations and Conditions.  At the Closing,

 

(a) as a condition to Buyer’s obligations at the Closing:

 

(i) Seller shall deliver to Buyer at the Closing:

 

(A) a bill of sale for all of the Assets in the form of Exhibit 2.6(a)(i)(A)
(the “Bill of Sale”) executed by Seller;

 

(B) an assignment of all the Assumed Liabilities to Buyer, which assignment
shall be in the form of Exhibit 2.6(a)(i)(B) and also contain Buyer’s
undertaking and assumption of the Assumed Liabilities (the “Assignment and
Assumption Agreement”) executed by Seller;

 

(C) assignments of all Intellectual Property Assets, as defined in
Section 3.23(a), consisting of separate assignments of all registered Marks,
Domain Names and Copyrights, in the form of Exhibits 2.6(a)(i)(C)(1)-(3)
respectively, executed by Seller and Buyer and each notarized by a licensed
notary;

 

(D)  such other deeds, bills of sale, assignments, certificates of title,
documents or other instruments of transfer and conveyance as may reasonably be
requested by Buyer, each in form and substance satisfactory to Buyer and its
legal counsel and executed by Seller;

 

(E) the Consents listed on Exhibit 2.6(a)(i)(E) with respect to Seller
Contracts;

 

(F) a certificate executed by Seller as to the accuracy of its representations
and warranties as of the Closing and as to its compliance with and performance
of its covenants and obligations to be performed or complied with at or before
the Closing;

 

(G) a certificate of the Secretary of Seller (1) certifying, as complete and
accurate as of the Closing, attached copies of the Governing Documents of Seller
(as certified, where feasible, by the Secretary of State of Delaware, with
respect to Seller, as of a recent date), (2) certifying, as complete and
accurate as of the Closing, attached copies of all requisite resolutions or
actions of Seller’s board of directors and the Seller Stockholders approving the
execution and delivery of this Agreement and the consummation of the
Contemplated Transactions and the change of Seller’s name contemplated by
Section 5.15, (3) certifying to the incumbency and signatures of the officers of
Seller executing this Agreement and any other document relating to the
Contemplated Transactions, and (4) attaching a certificate as of a date not
earlier than the tenth business day prior to the Closing Date as to the good
standing of Seller, executed by the appropriate officials of the State of
Delaware and each jurisdiction in which Seller is licensed or qualified to do
business as a foreign corporation as specified in Part 3.1;

 

(H) releases of all Encumbrances on the Assets, other than Permitted
Encumbrances;

 

(I) a completed and executed Investor Representation Statement of each of the
Seller Noteholders and Seller Stockholders;

 

(J) the Escrow Agreement (as defined below) executed by the Stockholder
Representative;

 

12

--------------------------------------------------------------------------------


 

(K) employment agreements to be agreed upon prior to the Closing and then
attached hereto in the forms of Exhibit 2.6(a)(i)(K)(1) and (2), respectively
(the “Employment Agreements”) executed by Ivan Braiker and Eric Harber, as
applicable;

 

(L) satisfactory evidence that all legal counsels to Seller have been paid in
full for all services rendered in connection with the negotiation of this
Agreement and the Contemplated Transactions;

 

(M) a hard copy backup of all Software related to the Business;

 

(N) the Closing Statement, which shall be subject to Buyer’s approval in its
sole discretion;

 

(O) a conversion notice and release executed by all the Seller Noteholders, in
the form of Exhibit 2.6(a)(i)(O), (x) converting the principal of, and interest
on the convertible notes held by the Seller Noteholders into shares of Seller
common stock effective immediately prior to Closing, and (ii) releasing and
holding Seller and Buyer, and their respective Representatives, successors and
assigns, harmless, from any and all indebtedness of Seller to the Seller
Noteholders, in consideration of the issuance by Buyer to the Seller Noteholders
of the applicable portion of the Aggregate Share Consideration, subject to and
in accordance with the terms hereof;

 

(P) Option Redemption Agreements duly executed by Seller and those holders of
stock options of Seller mutually determined by Buyer and Seller prior to
Closing;

 

(Q) audited financial statements of Seller for each of the two fiscal years
ended December 31, 2009 and 2010 together with an audit report thereon by Moss
Adams LLP, and financial statements of Seller for the interim period ended June
30, 2011, reviewed  by Moss Adams LLP; and

 

(R) such other documents or information as Buyer may reasonably request for the
purpose of completing its due diligence review of Seller and the Business,
including, without limitation, (A) evidencing the accuracy of any of Seller’s
representations and warranties, (B) evidencing the performance by Seller, or the
compliance by Seller with, any covenant or obligation required to be performed
or complied with by Seller pursuant to this Agreement, or (C) otherwise
facilitating the consummation or performance of any of the Contemplated
Transactions, it being understood and agreed that Buyer’s obligations at the
Closing are conditioned upon Buyer’s satisfaction, in its sole discretion, with
the results of its due diligence review of Seller and the Business.

 

(ii) Buyer shall be satisfied in its sole discretion with the results of its due
diligence review of Seller and the Business.

 

(iii) each investment banking firm engaged by Buyer shall have approved the
Contemplated Transactions.

 

(b) As a condition to Seller’s obligations at the Closing:

 

(i) Buyer shall deliver to Seller:

 

(A) certificates representing the Augme Closing Shares;

 

(B) the Bill of Sale, executed by Buyer;

 

(C) the Assignment and Assumption Agreement; executed by Buyer;

 

(D) the Employment Agreements, executed by Buyer;

 

(E) the Escrow Agreement (as defined below) executed by Buyer and Escrow Agent
(as defined below);

 

13

--------------------------------------------------------------------------------


 

(F) a certificate executed by Buyer as to the accuracy of its representations
and warranties as of the Closing and as to its compliance with and performance
of its covenants and obligations to be performed or complied with at or before
the Closing;

 

(G) a certificate of the Secretary of Buyer certifying, as complete and accurate
as of the Closing, attached copies of the Governing Documents of Buyer and
certifying that the execution and delivery of this Agreement and the
consummation of the Contemplated Transactions has been approved by all requisite
authority and certifying to the incumbency and signatures of the officers of
Buyer executing this Agreement and any other document relating to the
Contemplated Transactions;

 

(H)  a certificate as of a date not earlier than the tenth business day prior to
the Closing Date as to the good standing of Buyer, executed by the appropriate
officials of the State of Delaware; and

 

(I) such other documents or information as Seller may reasonably request for the
purpose of completing its due diligence review of Buyer otherwise facilitating
the consummation or performance of any of the Contemplated Transactions, it
being understood and agreed that Seller’s obligations at the Closing are
conditioned upon Seller’s satisfaction, in its sole discretion, with the results
of its due diligence review of Buyer.

 

(ii) Seller shall be satisfied in its sole discretion with the results of its
due diligence review of Buyer; and

 

(iii) Immediately upon Closing, Ivan Braiker shall be duly appointed to the
Board of Directors of Buyer.

 

(c) Buyer shall deliver to the Escrow Agent instructions as to the issuance of
stock certificates representing the shares comprising the Indemnification
Escrow, allocated among and issued in the names of the Seller Noteholders and
the Seller Stockholders as provided in Schedule 2.6(c) (subject to amendment
prior to Closing);

 

(d) Buyer shall deliver to the Escrow Agent instructions as to the issuance of
stock certificates representing the Claw Back Escrow, allocated among and issued
in the names of the Seller Noteholders and the Seller Stockholders as provided
in Schedule 2.6(d) (subject to amendment prior to Closing).

 

(e)  Buyer shall deliver to the Seller Noteholders and the Seller Stockholders
the information required to be delivered to non-accredited investors pursuant to
Rule 502 of Regulation D (as the same may be supplemented prior to Closing, the
“Buyer Offering Materials”), in order for Buyer’s issuance of the Aggregate
Share Consideration to be exempt from registration pursuant to Rule 506 of
Regulation D and/or Regulation S.

 

     Section 2.7.  Deferred Consents. Anything in this Agreement to the contrary
notwithstanding, neither this Agreement nor the Assignment and Assumption
Agreement shall constitute an agreement to assign or transfer any contract,
lease, authorization, license or Governmental Authorization, or any claim, right
or benefit arising thereunder or resulting therefrom, if an attempted assignment
or transfer thereof, without the consent of a third party thereto or of the
issuing Governmental Body, as the case may be, would constitute a breach
thereof.  If a Deferred Consent is not obtained, or if an attempted assignment
or transfer thereof would be ineffective or would affect the rights thereunder
so that Buyer would not receive all such rights, then, in each such case,
(a) the Deferred Item shall be withheld from sale pursuant to this Agreement
without any reduction in the Purchase Price, (b) from and after the Closing,
Seller and Buyer will cooperate, in all reasonable respects, to obtain such
Deferred Consent as soon as practicable after the Closing, and (c) until such
Deferred Consent is obtained, Seller and Buyer will cooperate, in all reasonable
respects, to provide to Buyer the benefits under the Deferred Item to which such
Deferred Consent relates (with Buyer entitled to all the gains and responsible
for all the losses, Taxes, liabilities or obligations thereunder). In
particular, in the event that any such Deferred Consent is not obtained prior to
the Closing, then Buyer and Seller shall enter into such arrangements (including
subleasing or subcontracting if permitted) to provide to the parties hereto the
economic and operational equivalent of obtaining such Deferred Consent and
assigning or transferring such contract, lease, authorization, license or
Governmental Authorization, including enforcement for the benefit of Buyer of
all claims or rights arising thereunder, and the performance by Buyer of the
obligations thereunder on a prompt and punctual basis.

 

14

--------------------------------------------------------------------------------


 

     Section 2.8. Restrictive Legends; Market Standoff.

 

          (a)  The Aggregate Share Consideration shall not have been registered
and shall be characterized as “restricted securities” under the U.S. federal
securities laws, and under such laws such shares may be resold without
registration under the Securities Act only in certain limited circumstances.
Each certificate evidencing the Aggregate Share Consideration shall bear the
following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUCH
SHARES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION WITHOUT AN EXEMPTION UNDER THE SECURITIES ACT OR AN OPINION OF
LEGAL COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 

and, if applicable:

 

“THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS SECURITY, PRIOR TO THE DATE WHICH IS ONE YEAR AFTER THE
LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE ISSUER
HEREOF OR ANY AFFILIATE OF SUCH ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY
PREDECESSOR OF THIS SECURITY), ONLY (A) TO SUCH ISSUER, (B) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT OF 1933 (THE “SECURITIES ACT”), (C) PURSUANT TO OFFERS AND SALES TO NON-U.S.
PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULES 904 AND 905 UNDER THE
SECURITIES ACT, OR (D) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO SUCH ISSUER’S RIGHT
PRIOR TO ANY OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C)  OR (D) TO REQUIRE
THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATES, AND/OR OTHER INFORMATION
REASONABLY SATISFACTORY TO SUCH ISSUER.  HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

and any legends required by state securities laws.

 

          (b) Each Seller Noteholder and Seller Stockholder shall agree pursuant
to the Investor Representation Statement that it, he or she shall not sell or
otherwise transfer, make any short sale of, grant any option for the purchase
of, or enter into any hedging or similar transaction with the same economic
effect as a sale (collectively, the “Restricted Transactions”), any of the
Aggregate Share Consideration until such Aggregate Share Consideration is
eligible for sale pursuant to the exemption from registration set forth in
Rule 144 promulgated under the Securities Act (the “Restricted Period”). Buyer
may impose stop-transfer instructions and may stamp each certificate
representing the Aggregate Share Consideration with the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFERABILITY AND RESALE, AS SET FORTH IN THAT CERTAIN AMENDED AND RESTATED
ASSET PURCHASE AGREEMENT DATED AS OF AUGUST 25, 2011 BETWEEN AUGME TECHNOLOGIES,
INC. (THE “COMPANY”) AND HIPCRICKET, INC., A COPY OF WHICH MAY BE OBTAINED AT
THE PRINCIPAL OFFICE OF THE COMPANY. SUCH TRANSFER RESTRICTIONS MAY PREVENT
TRANSFER OF THESE SHARES AND MAY BE BINDING ON ALL TRANSFEREES OF THESE SHARES.”

 

     Section 2.9. Sale of Shares Pursuant to Exemption. The parties hereto
acknowledge and agree that the Aggregate Share Consideration shall constitute
“restricted securities” within the meaning of the Securities Act. Seller will
cause each Seller Noteholder and Seller Stockholder to execute and deliver to
Buyer an Investor Representation Statement in the form attached hereto
as Exhibit 2.6(a)(i)(I) (the “Investor Representation Statement”). It is

 

15

--------------------------------------------------------------------------------


 

acknowledged and understood that Buyer is relying on the written representations
made by each of the Seller Noteholders and Seller Stockholders in the Investor
Representation Statements.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

 

     Except as set forth in the Disclosure Letter, Seller represents and
warrants to Buyer as follows:

 

     Section 3.1. Organization and Good Standing. Part 3.1 contains a complete
and accurate list of Seller’s jurisdiction of incorporation and any other
jurisdictions in which it is qualified to do business as a foreign corporation.
Seller is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, with full corporate power
and authority to conduct its business as it is now being conducted, to own or
use the properties and assets that it purports to own or use, and to perform all
its obligations under Seller Contracts. Seller is duly qualified to do business
as a foreign corporation and is in good standing under the laws of each state or
other jurisdiction in which either the ownership or use of the properties owned
or used by it, or the nature of the activities conducted by it, requires such
qualification; except where the failure to be so qualified or in good standing
in such jurisdiction would not reasonably be expected to have a Material Adverse
Effect on Seller.

 

     Section 3.2. Enforceability; Authority; No Conflict.

 

          (a)  This Agreement constitutes the legal, valid and binding
obligation of Seller, enforceable against it in accordance with its terms. Upon
the execution and delivery by Seller of each agreement and certificate to be
executed or delivered by Seller at the Closing pursuant to Section 2.6(a) (the
“Seller’s Closing Documents”), each of Seller’s Closing Documents will
constitute the legal, valid and binding obligation of Seller, enforceable
against it in accordance with its terms. Seller has the absolute and
unrestricted right, power and authority to execute and deliver this Agreement
and Seller’s Closing Documents and to perform its obligations under this
Agreement and Seller’s Closing Documents, and such action has been duly
authorized by all necessary action by the Seller Stockholders and directors of
Seller.

 

          (b)  Neither the execution and delivery of this Agreement nor the
consummation or performance of any of the Contemplated Transactions will,
directly or indirectly (with or without notice or lapse of time), (i) breach any
provision of any of the Governing Documents of Seller or any resolution adopted
by the board of directors or the Seller Stockholders; (ii) breach or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under any Legal
Requirement or any Order to which Seller, or any of the Assets, may be subject;
(iii) contravene, conflict with or result in a violation or breach of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by Seller or that otherwise relates to the Assets or to the
Business; (iv) breach any provision of, or give any Person the right to declare
a default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any Seller
Contract; (v) result in the imposition or creation of any Encumbrance upon or
with respect to any of the Assets; or (vi) result in any Seller Stockholder
having the right to exercise dissenters’ appraisal rights.

 

(c) Except as set forth in Part 3.2(c), Seller is not required to obtain any
Consent from or give notice to any Person in connection with the execution and
delivery of this Agreement or the consummation or performance of any of the
Contemplated Transactions.

 

     Section 3.3. Capitalization. The authorized equity securities of Seller
consist of 43,000,000 shares of common stock, of which 30,395,273 shares are
issued and outstanding. The Seller Stockholders are the only Persons entitled to
vote on the Contemplated Transactions for Seller.  Part 3.3 sets forth (i) a
list of all of the Seller Stockholders and Seller Noteholders  indicating the
number and class of shares of Seller held by each (or, as to the Seller
Noteholders, to be held by each as of  the Closing) and, to the best of Seller’s
Knowledge, the current primary residence address

 

16

--------------------------------------------------------------------------------


 

of each, and (ii) a list of all outstanding options, warrants, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any equity securities of Seller, or contracts, commitments, understandings or
arrangements by which Seller is or may become bound to issue equity securities
of Seller.  None of the outstanding equity securities of Seller was issued in
violation of the Securities Act or any other Legal Requirement in a manner that
could reasonably be determined to give rise to a right of rescission on the part
any holder of such equity securities.

 

     Section 3.4. Financial Records. Seller has delivered to Buyer such
financial Records, including banking statements and Tax Returns, as has been
requested by Buyer (collectively, the “Financial Records”). The financial data
contained in such Financial Records is true and correct in all material respects
as at the respective dates of and for the periods referred to in such Financial
Records, subject in all events to Section 3.17.

 

     Section 3.5. Books and Records. The books of account and other Financial
Records of Seller relating to the Business, all of which have been made
available to Buyer, are complete and correct in all material respects, and
represent actual, bona fide transactions and have been maintained in accordance
with sound business practices. The minute books of Seller, to the extent they
exist, all of which have been made available to Buyer to the extent they relate
to the Business, contain accurate and complete Records of all meetings held of,
and corporate action taken by, the stockholders and the board of directors of
Seller, and no meeting relating to the Business of any such stockholders, board
of directors or committee has been held for which minutes have not been prepared
or are not contained in such minute books.

 

     Section 3.6. Sufficiency of Assets. Except as set forth in Part 3.6, the
Assets include all the operating assets of the Business.

 

     Section 3.7. Real Property. Part 3.7 contains a correct legal description,
street address and tax parcel identification number of all tracts, parcels and
subdivided lots in which Seller has a leasehold interest and an accurate
description (by location, name of lessor, date of Lease and term expiry date) of
all Real Property Leases for which the Business is presently reliant.  Seller
does not have any ownership interest in any Real Property.

 

     Section 3.8. Title To Assets; Encumbrances. Seller owns good and
transferable title to all the Assets free and clear of any Encumbrances other
than (a) those described in Part 3.8, (b) those for Taxes not yet due and
payable, (c) statutory Encumbrances of landlords with respect to Real Property
Leases, (d) Encumbrances of carriers, warehousemen, mechanics, materialmen and
repairmen incurred in the Ordinary Course of Business and not yet delinquent,
and (e) in the case of Real Property Leases, in addition to items (b) and (c),
zoning, building, or other restrictions, variances, covenants, rights of way,
encumbrances, easements and other minor irregularities in title, none of which,
individually or in the aggregate, interfere in any material respect with the
present use of or occupancy of the affected parcel by Seller (collectively,
“Permitted Encumbrances”).

 

     Section 3.9. Condition of Tangible Personal Property. Each item of Tangible
Personal Property included in the Assets is in good repair and good operating
condition, ordinary wear and tear excepted, is suitable for immediate use in the
Ordinary Course of Business and, to the Knowledge of Seller, is free from latent
and patent defects. No item of Tangible Personal Property included in the Assets
is in need of repair or replacement other than as part of routine maintenance in
the Ordinary Course of Business. Except as disclosed in Part 3.9, all Tangible
Personal Property used in the Business and included in the Assets is in the
possession of Seller.

 

     Section 3.10. Accounts Payable. Part 3.10 contains a complete and accurate
list of all Accounts Payable as of the date of this Agreement.  The Closing
Statement shall contain a complete and accurate list of all Accounts Payable as
of the Closing Date.

 

     Section 3.11. No Undisclosed Liabilities. Except as set forth in Part 3.11,
in the Financial Statements or on the Closing Statement, Seller has no
Liability.

 

17

--------------------------------------------------------------------------------


 

Section 3.12. Tax Returns Filed and Taxes Paid. Seller has filed or caused to be
filed on a timely basis all Tax Returns. All Tax Returns filed by Seller are
true, correct and complete. Seller has paid, or made provision for the payment
of, all Taxes that have or may have become due for all periods covered by the
Tax Returns or otherwise, or pursuant to any assessment received by Seller,
except such Taxes, if any, as are listed in Part 3.12 and are being contested in
good faith. Except as provided in Part 3.12, Seller currently is not the
beneficiary of any extension of time within which to file any Tax Return. No
claim has ever been made or is expected to be made by any Governmental Body in a
jurisdiction where Seller does not file Tax Returns that it is or may be subject
to taxation by that jurisdiction. There are no Encumbrances on any of the Assets
that arose in connection with any failure (or alleged failure) to pay any Tax,
and Seller has no Knowledge of any basis for assertion of any claims
attributable to Taxes which, if adversely determined, would result in any such
Encumbrance.  All Taxes that Seller is or was required to withhold, deduct or
collect have been duly withheld, deducted and collected and, to the extent
required, have been remitted to the proper Governmental Body or other Person. 
Seller has disclosed on its federal income Tax Return all positions taken
therein that could give rise to a substantial understatement of federal Income
Tax within the meaning of Code section 6662.  The charges, accruals and reserves
with respect to Taxes on the Records of Seller are adequate (determined in
accordance with GAAP) and are at least equal to Seller’s liability for Taxes. 
Part 3.12 sets forth the basis of Seller in its assets as of the most recent
practicable date.

 

     Section 3.13. No Subsidiaries.  Seller does not own, beneficially or of
record, any capital stock or other equity interest in any corporation, limited
liability company, partnership, joint venture or other business association of
any kind whatsoever.

 

     Section 3.14. Employee Benefits.

 

          (a) Set forth in Part 3.14(a) is a complete and correct list of all
Employee Plans that (i) are maintained, administered or contributed to by Seller
or has been maintained, administered or contributed to in the last six (6) years
by Seller, or with respect to which Seller has or may have any liability, and
(ii) provides benefits, or describes policies or procedures applicable to any
current or former director, officer, employee or service provider of Seller, or
the dependents of any thereof, regardless of how (or whether) liabilities for
the provision of benefits are accrued or assets are acquired or dedicated with
respect to the funding thereof.  Except as disclosed in Part 3.14(a), Seller has
never maintained, administered or contributed to an Employee Plan that is (w) a
“Defined Benefit Plan” (as defined in Section 414(j) of the Code); (x) a plan
intended to meet the requirements of Section 401(a) of the Code; (y) a
“Multiemployer Plan” (as defined in Section 3(37) of ERISA); or (z) a plan
subject to Title IV of ERISA or the minimum funding requirements of Section 412
of the Code. There has never been any other corporation or trade or business
controlled by, controlling under common control with or in the same controlled
group with Seller (within the meaning of Section 414 of the Code or
Section 4001(a)(14) or 4001(b) of ERISA).

 

   (b) Seller has delivered to Buyer true, accurate and complete copies of
(i) the documents comprising each Employee Plan (or, with respect to any
Employee Plan which is unwritten, a detailed written description of eligibility,
participation, benefits, funding arrangements, assets and any other matters
which relate to the obligations of Seller); (ii) all trust agreements, insurance
contracts or any other funding instruments related to the Employee Plans;
(iii) all rulings, determination letters, no-action letters or advisory opinions
from the IRS, the U.S. Department of Labor, or any other Governmental Body that
pertain to each Employee Plan and any open requests therefor; (iv) the most
recent actuarial and financial reports (audited and/or unaudited) and the annual
reports filed with any Government Body with respect to the Employee Plans during
the current year and each of the six preceding years; (v) all collective
bargaining agreements pursuant to which contributions to any Employee Plan(s)
have been made or obligations incurred (including both pension and welfare
benefits) by Seller, and all collective bargaining agreements pursuant to which
contributions are being made or obligations are owed by such entities; (vi) all
securities registration statements filed with respect to any Employee Plan;
(vii) all contracts and insurance policies with insurance companies, third-party
administrators, actuaries, investment managers, consultants and other
independent contractors that relate to any Employee Plan; (viii) all summary
plan descriptions, summaries of material modifications and memoranda, employee
handbooks and other written communications regarding the Employee Plans; (ix) a
sample of all current administrative forms for each Employee Plan; and (x) the
most recent nondiscrimination test reports with respect to the Employee Plans
for each of the six preceding years.

 

18

--------------------------------------------------------------------------------


 

          (c) Except as disclosed in Part 3.14(c), full payment has been made of
all amounts that are required under the terms of each Employee Plan to be paid
as contributions with respect to all periods prior to and including the last day
of the most recent fiscal year of such Employee Plan ended on or before the date
of this Agreement and all periods thereafter prior to the Closing Date.

 

          (d) The form of all Employee Plans is in compliance, in all material
respects with the applicable terms of ERISA, the Code, and any other applicable
Legal Requirement, including the Americans with Disabilities Act of 1990, the
Family Medical Leave Act of 1993 and the Health Insurance Portability and
Accountability Act of 1996, and such plans have been operated in compliance in
all material respects with such Legal Requirements and the written Employee Plan
documents. Neither Seller nor any fiduciary of an Employee Plan has violated the
requirements of Section 404 of ERISA. All required reports and descriptions of
the Employee Plans (including Internal Revenue Service Form 5500 Annual Reports,
Summary Annual Reports and Summary Plan Descriptions and Summaries of Material
Modifications) have been (when required) timely filed with the IRS, the U.S.
Department of Labor or other Governmental Body and distributed as required, and
all notices required by ERISA or the Code or any other Legal Requirement with
respect to the Employee Plans have been appropriately given.

 

          (e) Each Employee Plan that is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the IRS,
and Seller has no Knowledge of any circumstances that will or could result in
revocation of any such favorable determination letter.

 

          (f) There is no material pending or, to the Knowledge of Seller,
threatened Proceeding relating to any Employee Plan, nor is there any basis for
any such Proceeding. Neither Seller nor any fiduciary of an Employee Plan has
engaged in a transaction with respect to any Employee Plan that, assuming the
taxable period of such transaction expired as of the date hereof, could subject
Seller or Buyer to a Tax or penalty imposed by the Code or ERISA or a violation
of Section 406 of ERISA. The Contemplated Transactions will not result in the
potential assessment of a Tax or penalty under the Code or ERISA nor result in a
violation of Section 406 of ERISA, except as contemplated by Section
5.1(c)(iii).

 

          (g) Seller has maintained workers’ compensation coverage as required
by applicable state law through purchase of insurance and not by self-insurance
or otherwise except as disclosed to Buyer on Part 3.14(g).

 

          (h) Except as required by Legal Requirements and as provided in
Sections 5.1(c)(iii): (x) the consummation of the Contemplated Transactions will
not accelerate the time of vesting or the time of payment, or increase the
amount, of compensation or benefits due to any director, employee, officer,
former employee or former officer of Seller, and there has been no communication
whatsoever of any commitment by Seller to create any new Employee Plan that is
not yet effective; and (y) there are no contracts or arrangements providing for
payments that could subject any person to liability for tax under Section 4999
of the Code.

 

          (i)  Seller has no obligations or potential liability for benefits to
employees, former employees or their respective dependents following termination
of employment or retirement under any of the Employee Plans that are Employee
Welfare Benefit Plans.

 

          (j) None of the Contemplated Transactions will result in an amendment,
modification or termination of any of the Employee Plans. Except as further
described in Part 3.14(j), no written or oral representations have been made to
any employee or former employee of Seller promising or guaranteeing any employer
payment or funding for the continuation of medical, dental, life or disability
coverage for any period of time beyond the end of the current plan year (except
to the extent of coverage required under COBRA). No written or oral
representations have been made to any employee or former employee of Seller
concerning the employee benefits of Buyer.

 

          (l) No benefit under any Employee Plan has in the past or could give
rise in the future to the payment of any amount that would not be deductible
pursuant to the current provisions of the Code.

 

19

--------------------------------------------------------------------------------


 

     Section 3.15. Compliance With Legal Requirements; Governmental
Authorizations.

 

          (a) Seller is, and at all times since its inception has been, in
compliance in all material respects with each Legal Requirement that is or was
applicable to it or to the conduct or operation of the Business or the ownership
or use of any of the Assets except where the failure to comply would not
reasonably be expected to have a Material Adverse Effect on Seller.

 

          (b) No event has occurred or circumstance exists that (with or without
notice or lapse of time) (A) may constitute or result in a material violation by
Seller of, or a failure on the part of Seller to comply with, any Legal
Requirement or (B) may give rise to any obligation on the part of Seller to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature with respect to any Legal Requirement.

 

          (c) Seller has not received, at any time since its inception, any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding (A) any actual, alleged, possible or
potential violation of, or failure to comply with, any Legal Requirement or
(B) any actual, alleged, possible or potential obligation on the part of Seller
to undertake, or to bear all or any portion of the cost of, any remedial action
of any nature.

 

          (d) Part 3.15(d) contains a complete and accurate list of each
material Governmental Authorization that is held by Seller or that otherwise
relates to the Business or the Assets.  Each Governmental Authorization listed
or required to be listed in Part 3.15(d) is valid and in full force and effect.
Seller is, and at all times since its inception has been, in compliance in all
material respects with all of the terms and requirements of each Governmental
Authorization identified or required to be identified in Part 3.15(d).  The
Governmental Authorizations listed in Part 3.15(d) collectively constitute all
of the Governmental Authorizations necessary to permit Seller to lawfully
conduct and operate the Business in the manner in which it currently conducts
and operates the Business and to permit Seller to own and use the Assets in the
manner in which it currently owns and uses the Assets except where the failure
to comply would not reasonably be expected to have a Material Adverse Effect on
Seller.  Seller expressly disclaims any representation or warranty that the
Governmental Authorizations listed in Part 3.15(d) are necessary or sufficient
for the lawful conduct and operation of the Business by Buyer from and after the
Closing.

 

     Section 3.16. Legal Proceedings; Orders.

 

          (a) Except as set forth in Part 3.16(a), there is no pending, and to
Seller’s Knowledge threatened, Proceeding:

 

               (i) by or against Seller or that otherwise relates to or may
affect the Business, or the Assets; or

 

               (ii) that challenges, or that may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the Contemplated
Transactions.

 

To Seller’s Knowledge, no event has occurred or circumstance exists that is
reasonably likely to give rise to or serve as a basis for the commencement of
any such Proceeding. Seller has delivered to Buyer copies of all pleadings,
correspondence and other documents relating to each Proceeding listed in
Part 3.16(a). There are no Proceedings listed or required to be listed in
Part 3.16(a) that could have a Material Adverse Effect on Seller.

 

          (b) Except as set forth in Part 3.16(b):

 

               (i) there is no Order to which Seller, the Business or any of the
Assets is subject; and

 

               (ii) To Seller’s Knowledge, no officer, director, agent or
employee of Seller is subject to any Order that prohibits such officer,
director, agent or employee from engaging in or continuing any conduct, activity
or practice relating to the Business.

 

          (c) Except as set forth in Part 3.16(c):

 

20

--------------------------------------------------------------------------------

 


 

               (i) Seller is, and, at all times since its inception has been in
compliance in all material respects with all of the terms and requirements of
each Order to which it or any of the Assets is or has been subject;

 

               (ii) No event has occurred or circumstance exists that is
reasonably likely to constitute or result in (with or without notice or lapse of
time) a material violation of or failure to comply with any term or requirement
of any Order to which Seller or any of the Assets is subject; and

 

               (iii) Seller has not received, at any time since its inception,
any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding any actual, alleged, possible or
potential violation of, or failure to comply with, any term or requirement of
any Order to which Seller or any of the Assets is or has been subject.

 

     Section 3.17.  Financial Statements; Absence of Certain Changes and Events.

 

(a)   Financial Statements.

 

(i)  Attached to Part 3.17(a)(i) are the following unaudited financial
statements of Seller (collectively, the “Annual Financial Statements”):

 

(A)    the balance sheets of Seller as of December 31, 2008, December 31, 2009
and December 31, 2010;

 

(B)  the statements of operations of Seller for the fiscal years ended December
31, 2008, December 31, 2009 and December 31, 2010; and

 

(C)  the cash flow statements of Seller for the fiscal years ended December 31,
2008, December 31, 2009 and December 31, 2010.

 

(ii)  Attached to Part 3.17(a)(ii) are the following unaudited interim financial
statements of Seller (collectively, the “Interim Financial Statements”):

 

(A)  the unaudited balance sheet (“Latest Balance Sheet”) for Seller as of June
30, 2011 (the “Latest Balance Sheet Date”); and

 

(B)   the unaudited statement of operations for the quarterly period ended June
30, 2011; and

 

(C)   the cash flow statement for the quarterly period ended June 30, 2011.

 

(iii)  Each of the Annual Financial Statements and the Interim Financial
Statements (collectively, the “Financial Statements”) is consistent with the
books and records of Seller and fairly reflects in all material respects the
financial condition, results of operations and cash flows of Seller as of the
date and for the periods related thereto and have been prepared in accordance
with GAAP applied on a consistent basis (except, in the case of the Annual
Financial Statements and the Interim Financial Statements for the absence of
footnote disclosure and, in the case of the Interim Financial Statements, for
normal and immaterial year-end adjustments) throughout the periods covered
thereby.

 

(b)  Absence of Certain Changes and Events.  Other than actions taken in
furtherance of the sale of its assets or other business combination transaction
involving it, since June 30, 2011, Seller has conducted its business only in the
Ordinary Course of Business.  Since June 30, 2011, there has not been any event,
whether individually or in the aggregate, which could reasonably be expected to
have a Material Adverse Effect on Seller. Since June 30, 2011, there has not
been (i) any sale, lease or other disposition of any asset or property of Seller
necessary to operate the Business (including the Intellectual Property Assets)
or the creation of any Encumbrance on any of the Assets (except for Permitted
Encumbrances), (ii) any indication by any customer or supplier of an intention
to prematurely discontinue or change the terms of its relationship with Seller;
(iii) any entry into, termination of or receipt of notice

 

21

--------------------------------------------------------------------------------


 

of termination of any license, distributorship, dealer, sales representative,
joint venture, credit or similar Contract relating to the Business; and (iv) any
damage to or destruction or loss of any Asset, whether or not covered by
insurance.

 

     Section 3.18. Contracts; No Defaults.

 

          (a) Except as set forth in Part 3.18(a), each Seller Contract listed
on Exhibit 2.1 is in full force and effect, is valid and enforceable in
accordance with its terms, is assignable by Seller to Buyer without the consent
of any other Person, and, to the Knowledge of Seller, will upon completion or
performance thereof not have a Material Adverse Effect on the Business or
Assets.

 

          (b) Except as set forth in Part 3.18(b):

 

               (i) Seller is, and at all times has been, in compliance in all
material respects with all applicable terms and requirements of each Seller
Contract which is being assumed by Buyer;

 

               (ii) to Seller’s Knowledge, each other Person that has or had any
obligation or liability under any Seller Contract which is being assigned to
Buyer is, and at all times has been, in compliance in all material respects with
all applicable terms and requirements of such Seller Contract;

 

               (iii) to Seller’s Knowledge, no event has occurred or
circumstance exists that (with or without notice or lapse of time) may
contravene, conflict with or result in a Breach of, or give Seller or other
Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or payment under, or to cancel,
terminate or modify, any Seller Contract that is being assigned to or assumed by
Buyer; and

 

               (iv) to Seller’s Knowledge no event has occurred or circumstance
exists under or by virtue of any Contract that (with or without notice or lapse
of time) would cause the creation of any Encumbrance affecting any of the
Assets.

 

     Section 3.19. Insurance.

 

          (a) To the extent such items exist and pertain to the Assets or
Assumed Liabilities, Seller has delivered to Buyer (i) accurate and complete
copies of all policies of insurance (and correspondence relating to coverage
thereunder), including pending applications, to which Seller is a party or under
which Seller is or has been covered at any time since its inception, (ii) a
description of any self-insurance arrangements, (iii) a list of any reserves for
losses, (iv) accurate and complete copies of any contracts involving a transfer
of the risk of loss, (v) accurate and complete copies of any obligations of
Seller to insure Third Parties, and (vi) a summary of all loss experiences and
claims made under any of the foregoing, a list of which is included in
Part 3.19(a).

 

          (b) All policies of insurance as described in Section 3.19(a)(i) are
(i) valid, outstanding and enforceable, and (ii) to Seller’s Knowledge, issued
by an insurer that is financially sound and reputable.

 

     Section 3.20. Environmental Matters. Seller is, and at all times has been,
in compliance in all material respects with, and has not been and is not in
violation of or liable under, any Environmental Law. Seller does not have any
basis to expect, nor has it or any other Person for whose conduct it is or may
be held to be responsible received, any actual or threatened order, notice or
other communication from (i) any Governmental Body or private citizen acting in
the public interest or (ii) the current or prior owner or operator of any
location where Seller currently or previously has conducted its business, of any
actual or potential violation or failure to comply with any Environmental Law,
or of any actual or threatened obligation to undertake or bear the cost of any
Environmental, Health and Safety Liabilities.

 

     Section 3.21. Employees.

 

22

--------------------------------------------------------------------------------


 

          (a) Seller has made available to Buyer a complete and accurate list of
the following information for each employee of Seller that is engaged in the
Business, including each employee on leave of absence or layoff status and each
consultant or independent contractor that has provided services to Seller that
are material to the Business or the development of the technology of the
Business: employer; name; job title; date of hiring or engagement; date of
commencement of employment or engagement; current compensation paid or payable
and any change in compensation since December 31, 2009; sick and vacation leave
that is accrued but unused; and service credited for purposes of vesting and
eligibility to participate under any Employee Plan, or any other employee or
director benefit plan.

 

         (b) No officer, director, agent, employee, consultant, or contractor of
Seller that was or is engaged in the Business is bound by any Contract that
purports to limit the ability of such officer, director, agent, employee,
consultant, or contractor (i) to engage in or continue or perform any conduct,
activity, duties or practice relating to the Business, or (ii) to assign to
Seller or to any other Person any rights to any invention, improvement, or
discovery. No former or current employee, consultant or contractor of Seller is
a party to, or is otherwise bound by, any Contract that in any way adversely
affected, affects, or will affect the ability of Seller or Buyer to conduct the
Business as heretofore carried on by Seller.

 

     Section 3.22. Labor Disputes; Compliance.

 

          (a) Seller has complied in all material respects with all Legal
Requirements relating to employment practices, terms and conditions of
employment, equal employment opportunity, nondiscrimination, immigration, wages,
hours, benefits, collective bargaining and other employment practices, the
payment of social security and similar Taxes and occupational safety and health.
Seller is not liable for the payment of any Taxes, fines, penalties, or other
amounts, however designated, for failure to comply with any of the foregoing
Legal Requirements.

 

          (b) Except as disclosed in Part 3.22(b), (i) Seller has not been, and
is not now, a party to any collective bargaining agreement or other labor
contract; (ii) since December 31, 2008, there has not been, there is not
presently pending or existing, there is not threatened, any strike, slowdown,
picketing, work stoppage or employee grievance process involving Seller;
(iii) no event has occurred or circumstance exists that could provide the basis
for any work stoppage or other labor dispute; (iv) there is not pending or, to
Seller’s Knowledge, threatened against or affecting Seller any Proceeding
relating to the alleged violation of any Legal Requirement pertaining to labor
relations or employment matters, including any charge or complaint filed with
the National Labor Relations Board or any comparable Governmental Body, and
there is no organizational activity or other labor dispute against or affecting
Seller; (v) no application or petition for an election of or for certification
of a collective bargaining agent is pending; (vi) no grievance or arbitration
Proceeding with respect to any Legal Requirements described in Section 3.22(a)
exists that might have an adverse effect upon Seller or the conduct of the
Business; (vii) there is no lockout of any employees by Seller, and no such
action is contemplated by Seller; and (viii) there has been no charge of
discrimination filed against or threatened against Seller with the Equal
Employment Opportunity Commission or similar Governmental Body.

 

     Section 3.23. Intellectual Property Assets.

 

          (a) The term “Intellectual Property Assets” means all intellectual
property owned or licensed (as licensor or licensee) by Seller in which Seller
has a proprietary interest, and which, whether directly or indirectly, are
related to, used in connection with, or are or will form a part of the Business,
including, but not limited to:

 

               (i) Seller’s name, all assumed fictional business names, trade
names, registered and unregistered trademarks, service marks and applications
(collectively, “Marks”);

 

               (ii) ) all patents and patent applications, and any continuation,
divisional, renewal, substitute or reissue thereof, or any legal equivalent
thereof in a foreign country, and all inventions and discoveries that may be
patentable in the United States or any foreign country (collectively,
“Patents”);

 

23

--------------------------------------------------------------------------------


 

               (iii) all registered and unregistered copyrights in both
published works and unpublished works (collectively, “Copyrights”);

 

               (iv) all know-how, trade secrets, confidential or proprietary
information, customer lists, Software, technical information, data, process
technology, plans, drawings and blue prints (collectively, “Trade Secrets”); and

 

               (v) all rights in internet web sites and internet domain names
presently registered to Seller (collectively “Domain Names”).

 

          (b) Part 3.23(b) contains a complete and accurate list, and Seller has
delivered to Buyer accurate and complete copies, of all Seller Contracts
relating to the Intellectual Property Assets, except for any license implied by
the sale of a product and perpetual, paid-up licenses for commonly available
Software programs under which Seller is the licensee. There are no outstanding
and no threatened disputes or disagreements with respect to any such Contract.

 

          (c) (i) Except as set forth in Part 3.23(c), the Intellectual Property
Assets are all those necessary for the operation of the Business as it is
currently conducted. Seller is the owner or licensee of all right, title and
interest in and to each of the Intellectual Property Assets, free and clear of
all Encumbrances, and has the right to use without payment to a Third Party all
of the Intellectual Property Assets, other than in respect of licenses listed in
Part 3.23(c).

 

               (ii) Except as set forth in Part 3.23(c), all former employees of
Seller since its inception, and all current employees of Seller have executed
written Contracts with Seller that assign to Seller all rights to any
inventions, improvements, discoveries or information relating to the Business.

 

          (d) Seller has no Patents.

 

          (e) (i) Part 3.23(e) contains a complete and accurate list of all
Marks.

 

               (ii) All Marks which have been registered with the United States
Patent and Trademark Office are currently in compliance with all formal Legal
Requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), and are valid and enforceable.

 

               (iii) No Mark has been or is now involved in any opposition,
invalidation or cancellation Proceeding and, to Seller’s Knowledge, no such
action is threatened with respect to any of the Marks.

 

               (iv) To Seller’s Knowledge, there is no potentially interfering
trademark or trademark application of any other Person.

 

               (v) No Mark is infringed or, to Seller’s Knowledge, has been
challenged or threatened in any way. None of the Marks used by Seller infringes
or is alleged to infringe any trade name, trademark or service mark of any other
Person.

 

               (vi) All products and materials containing a Mark bear the proper
federal registration notice where permitted by law.

 

          (f) (i) Part 3.23(f) contains a complete and accurate list of all
registered Copyrights.

 

               (ii) All of the registered Copyrights are currently in compliance
with formal Legal Requirements, and are valid and enforceable.

 

               (iii) No Copyright is infringed or, to Seller’s Knowledge, has
been challenged or threatened in any way. None of the subject matter of any of
the Copyrights infringes or is alleged to infringe any copyright of any Third
Party or is a derivative work based upon the work of any other Person.

 

24

--------------------------------------------------------------------------------


 

               (iv) All works encompassed by the Copyrights have been marked
with the proper copyright notice.

 

          (g) (i) With respect to each Trade Secret, the documentation relating
to such Trade Secret is current, accurate and sufficient in detail and content
to identify and explain it and to allow its full and proper use without reliance
on the knowledge or memory of any individual.

 

               (ii) Seller has taken all reasonable precautions to protect the
secrecy, confidentiality and value of all Trade Secrets (including the
enforcement by Seller of a policy requiring each employee or contractor to
execute proprietary information and confidentiality agreements substantially in
Seller’s standard form, and all current and former employees and contractors of
Seller have executed such an agreement).

 

               (iii) Seller has good title to and an absolute right to use the
Trade Secrets. The Trade Secrets are not part of the public knowledge or
literature and, to Seller’s Knowledge, have not been used, divulged or
appropriated either for the benefit of any Person (other than Seller) or to the
detriment of Seller. No Trade Secret is subject to any adverse claim or has been
challenged or threatened in any way or infringes any intellectual property right
of any other Person.

 

          (h) (i) Part 3.23(h) contains a complete and accurate list of all
Domain Names.

 

               (ii) All Domain Names have been registered in the name of Seller
and are in compliance in all material respects with all formal Legal
Requirements.

 

               (iii) No Domain Name has been or is now involved in any dispute,
opposition, invalidation or cancellation Proceeding and, to Seller’s Knowledge,
no such action is threatened with respect to any Domain Name.

 

               (iv) To Seller’s Knowledge, no Domain Name is infringed or, to
Seller’s Knowledge, has been challenged, interfered with or threatened in any
way. No Domain Name infringes, interferes with or, to Seller’s Knowledge, is
alleged to interfere with or infringe the trademark, copyright or domain name of
any other Person.

 

     Section 3.24. Compliance With the Foreign Corrupt Practices Act and Export
Control and Antiboycott Laws. Seller, and to Seller’s Knowledge its
Representatives, have at all times acted in compliance with the Foreign Corrupt
Practices Act. Seller has at all times been in compliance with all Legal
Requirements relating to export control and trade embargoes. Seller has not
violated the antiboycott prohibitions contained in 50 U.S.C. §2401 et seq. or
taken any action that can be penalized under Section 999 of the Code.

 

     Section 3.25. Brokers or Finders. Except as disclosed in Part 3.25, neither
Seller, nor to Seller’s Knowledge any of its Representatives, have incurred any
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payments in connection with the sale of
the Business, the Assets or the Contemplated Transactions.

 

      Section 3.26. Relationship with Related Persons. Except as disclosed in
Part 3.26, no Related Person of Seller has, or since Seller’s inception has had,
any ownership interest in any property (whether real, personal or mixed and
whether tangible or intangible) used in or pertaining to the Business, other
than as an owner of Seller’s equity securities.  Neither Seller nor any Related
Person of Seller owns, or since Seller’s inception has owned, of record or as a
beneficial owner, an equity interest or any other financial or profit interest
in any Person that has (a) had business dealings or a material financial
interest in any transaction with Seller other than business dealings or
transactions disclosed in Part 3.26, each of which has been conducted in the
Ordinary Course of Business with Seller at substantially prevailing market
prices and on substantially prevailing market terms or (b) engaged in
competition with Seller with respect to any line of the products or services of
Seller (a “Competing Business”) in any market presently served by Seller, except
for ownership of less than one percent (1%) of the outstanding capital stock of
any Competing Business that is publicly traded on any recognized exchange or in
the over-the-counter market. Except as set forth in Part 3.26, no Related Person
of Seller is a party to any Contract with, or has any claim or right against,
Seller.

 

25

--------------------------------------------------------------------------------


 

         Section 3.27. NO OTHER WARRANTIES OR REPRESENTATIONS.  EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE III (AS MODIFIED BY THE
DISCLOSURE LETTER), NEITHER SELLER NOR ANY OF ITS REPRESENTATIVES MAKES ANY
OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO SELLER, THE
BUSINESS, THE ASSETS, THE ASSUMED LIABILITIES OR THE CONTEMPLATED TRANSACTIONS,
AND SELLER DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY
SELLER OR ANY OF ITS REPRESENTATIVES.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, SUBJECT TO THE EXPRESS REPRESENTATIONS AND WARRANTIES CONTAINED IN
THIS ARTICLE III, (I) SELLER MAKES NO REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, CONCERNING THE ASSETS THAT ARE TANGIBLE PERSONAL PROPERTY,
INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY AS TO VALUE,
QUANTITY, QUALITY, CONDITION, MERCHANTABILITY, SUITABILITY FOR USE, SALABILITY,
OBSOLESCENCE, WORKING ORDER, VALIDITY OR ENFORCEABILITY, AND (II) BUYER
SPECIFICALLY ACKNOWLEDGES THAT NO WARRANTIES THAT ANY OF THE ASSETS THAT ARE
TANGIBLE PERSONAL PROPERTY IS MERCHANTABLE OR FIT FOR ANY PARTICULAR PURPOSE ARE
MADE OR SHOULD BE IMPLIED.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

 

     Buyer represents and warrants to Seller as follows:

 

     Section 4.1. Organization and Good Standing. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware with full corporate power and authority to conduct its business as it
is now conducted.

 

     Section 4.2. Enforceability; Authority; No Conflict.

 

          (a) This Agreement constitutes the legal, valid and binding obligation
of Buyer, enforceable against Buyer in accordance with its terms. Upon the
execution and delivery by Buyer of each agreement and certificate to be executed
or delivered by Buyer at Closing pursuant to Section 2.6(b) (the “Buyer’s
Closing Documents”), each of Buyer’s Closing Documents will constitute the
legal, valid and binding obligation of Buyer, enforceable against Buyer, as the
case may be, in accordance with its respective terms. Buyer has the absolute and
unrestricted right, power and authority to execute and deliver this Agreement
and Buyer’s Closing Documents and to perform its obligations under this
Agreement and Buyer’s Closing Documents, and such action has been duly
authorized by all necessary corporate action.

 

          (b) Neither the execution and delivery of this Agreement by Buyer nor
the consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay or otherwise interfere with any
of the Contemplated Transactions pursuant to (i) any provision of Buyer’s
Governing Documents; (ii) any resolution adopted by the board of directors or
the stockholders of Buyer; (iii) any Legal Requirement or Order to which Buyer
may be subject; or (iv) any Contract to which Buyer is a party or by which Buyer
may be bound. Buyer is not and will not be required to obtain any Consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of any of the Contemplated Transactions.

 

Section 4.4  SEC Reports and Filings; Buyer Offering Materials.  Except as set
forth on Schedule 4.4 hereto, Buyer’s (i) Annual Report on Form 10-K for the
fiscal year ended February 28, 2011, filed with the SEC on May 16, 2011,  (ii)
Quarterly Report on Form 10-Q for the quarterly period ended May 31, 2011, filed
with the SEC on July 12, 2011, (iii) Registration Statement on Form S-1/A (SEC
registration number 333-172865), declared effective by the SEC on June 10, 2011,
and (iv) Current Reports on Form 8-K filed with the SEC since May 16, 2011 (all
of the foregoing documents, collectively, the “SEC Documents”), including the
financial statements contained therein, (i) complied with all applicable Legal
Requirements of the Exchange Act or the Securities Act, as the case may be, and

 

26

--------------------------------------------------------------------------------


 

the rules and regulations promulgated by the SEC thereunder, at and as of the
times they were filed in all material respects, and (ii) did not at and as of
the time they were filed contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  The Buyer Offering Materials (i) constitute the
information required to be delivered to non-accredited investors pursuant to
Rule 502 of Regulation D in order for Buyer’s issuance of the Aggregate Share
Consideration to the Seller Noteholders and Seller Stockholders to be exempt
from registration pursuant to Rule 506 of Regulation D, assuming the truth and
accuracy of the Investor Representation Statements executed by the Seller
Noteholders and Seller Stockholders, and (ii) do not, as of the dates and
periods covered thereby, contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

    Section 4.5. Certain Proceedings. There is no pending Proceeding that has
been commenced against Buyer that challenges, or may have the effect of
preventing, delaying, making illegal or otherwise interfering with, this
Agreement or any of the Contemplated Transactions.  To Buyer’s Knowledge, no
such Proceeding has been threatened.

 

     Section 4.6. No Reliance.  Buyer acknowledges that in making the decision
to enter into this Agreement and to consummate the transactions contemplated
hereby, other than reliance on the representations, warranties, covenants and
obligations of Seller explicitly set forth in this Agreement, Buyer has relied
solely upon its (and its Representatives’) independent investigation, analysis
and evaluation of Seller  and of the Contemplated Transactions contemplated by
this Agreement (including its own estimate and appraisal of the value of the
Company and its financial conditions, assets, operations, and prospects).  Buyer
confirms to Seller that (a) Buyer and its Representatives have had full
opportunity to discuss, ask questions, and obtain data regarding the Company,
this Agreement, and the transactions contemplated hereby of and with Seller and
its Representatives, and (b) Buyer is sophisticated, knowledgeable, and capable
of evaluating the matters set forth above.

 

     Section 4.7. Capital Stock.  The Aggregate Share Consideration to be issued
by Buyer pursuant to this Agreement, when issued in accordance with this
Agreement, will be duly authorized, validly issued, fully paid and
nonassessable, and free and clear from any Encumbrance in respect of the
issuance thereof, except as provided in this Agreement and except for
Encumbrances created by or imposed upon the holder of such shares.  Such
Aggregate Share Consideration will not be subject to any preemptive rights or
other restrictions, except as provided in this Agreement, or under federal and
applicable state securities laws.  Assuming the representations and warranties
of each Seller Noteholder and Seller Stockholder in his, her or its Investor
Representation Statement are true and correct, the Aggregate Share Consideration
and any other shares of common stock of Buyer issuable pursuant to this
Agreement will be issued in compliance with applicable federal or state
securities laws.

 

Section 4.8.  Code §368(a)(1)(C) Reorganization Status.

 

(a)      There is no present plan or intention for Buyer or any person related
to Buyer (as defined in Reg. Sec. 1.368-(1)(e)(3)) to acquire or redeem, during
the five-year period beginning on the Closing Date, any of the Aggregate Share
Consideration issued in the transaction either directly or indirectly or through
any transaction, agreement, or arrangement with any other Person.

 

(b)      Buyer has no present plan or intention to sell or otherwise dispose of
any of the Assets.

 

(c)      Buyer has no present intention not to continue the historic business of
Seller or not to use a significant portion of Seller’s business assets in
Buyer’s business.

 

(d)      Buyer is not an investment company as defined in Section
368(a)(2)(F)(iii) and (iv) of the Code.

 

27

--------------------------------------------------------------------------------


 

Section 4.9  NO OTHER WARRANTIES OR REPRESENTATIONS.  EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE IV, NEITHER BUYER NOR
ANY OF ITS REPRESENTATIVES MAKES ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR
WARRANTY WITH RESPECT TO BUYER OR THE CONTEMPLATED TRANSACTIONS, AND BUYER
DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY BUYER OR ANY
OF ITS REPRESENTATIVES.

 

ARTICLE V

ADDITIONAL COVENANTS

 

     Section 5.1. Employees and Employee Benefits.

 

          (a) Information on Active Employees. For the purpose of this
Agreement, the term “Active Employees” shall mean all employees employed on the
Closing Date by Seller for the Business who are employed exclusively in the
Business as then conducted, including employees on temporary leave of absence,
including family medical leave, military leave, temporary disability or sick
leave, but excluding employees on long-term disability leave.

 

          (b) Employment of Active Employees by Buyer.

 

               (i) Not later than the Closing Date, Buyer shall offer employment
to the current employees of Seller listed on Schedule 5.1(b) at the compensation
rates and with the benefits set forth on Schedule 5.1(b) (any such employees who
accept such offer of employment being referred to as the “Hired Active
Employees”). Buyer shall have no obligation to offer employment to any employees
whose employment had been terminated (voluntarily or involuntarily) or who have
retired prior to the Closing Date.  Buyer shall inform Seller promptly of the
identities of those Active Employees to whom it will not make employment offers.

 

               (ii) Neither Seller nor any of its Related Persons shall solicit
the continued employment of any Hired Active Employee after the Closing.

 

               (iii) It is understood and agreed that (A) Buyer’s expressed
intention to extend offers of employment as set forth in this section shall not
constitute any commitment, Contract or understanding (expressed or implied) of
any obligation on the part of Buyer to a post-Closing employment relationship of
any fixed term or duration or upon any terms or conditions other than those set
forth in this Section and the Employment Agreements, and (B) unless otherwise
specified in the Employment Agreements, employment offered by Buyer is “at will”
and may be terminated by Buyer or by an employee at any time for any reason
(subject to any written commitments to the contrary made by Buyer or an employee
and Legal Requirements). Nothing in this Agreement shall be deemed to prevent or
restrict in any way the right of Buyer to terminate, reassign, promote or demote
any of the Hired Active Employees after the Closing or to change adversely or
favorably the title, powers, duties, responsibilities, functions, locations,
salaries, other compensation or terms or conditions of employment of such
employees, except as otherwise provided in the Employment Agreements.

 

          (c) Salaries and Benefits.

 

               (i) Seller shall be responsible for (A) the payment of all wages
and other remuneration due to Active Employees with respect to their services as
employees of Seller through the close of business on the Closing Date, including
pro rata bonus payments and all vacation pay earned prior to the Closing Date,
if any; and (B) the payment of any termination or severance payments if such
employee is not a Hired Active Employee, provided that all Hired Active
Employees shall waive in writing any and all termination or severance payments
that would otherwise result from the termination of their employment by Seller.

 

               (ii) Seller shall be liable for any claims made or incurred by
Active Employees and their beneficiaries through the Closing Date under the
Employee Plans. For purposes of the immediately preceding sentence, a charge
will be deemed incurred, in the case of hospital, medical or dental benefits,
when the services that are the subject of

 

28

--------------------------------------------------------------------------------


 

the charge are performed and, in the case of other benefits (such as disability
or life insurance), when an event has occurred or when a condition has been
diagnosed that entitles the employee to the benefit.

 

                (iii)  Prior to the Closing Date, Seller may, in its sole
discretion, accelerate some or all of the unvested stock options issued under
Seller’s Equity Compensation Plan, in order that the Persons holding such
options may exercise such options prior to the Closing Date.  Buyer shall be
responsible for reimbursing all Persons whose stock options are so accelerated
or who exercise options as a result of the Contemplated Transactions an
aggregate amount up to $2,000,000, subject to downward adjustment as provided in
Section 2.3(b)(iv) (the “Tax Liability Coverage Amount”), on a pro rata basis
(based on Tax liability) as to each Person whose stock option is so exercised,
to cover any U.S. federal or state Tax liability incurred by such Persons as a
result of such acceleration or the exercise of options as a result of the
Contemplated Transactions, any amounts payable pursuant to Section 4999 of the
Code, or any Tax liability incurred as a result of the payment of the Tax
Liability Coverage Amount, which reimbursement shall be payable, at Buyer’s sole
discretion either in (a) cash or (b) shares of common stock of Buyer, valued at
the Augme Average Price as of the earliest date when such Tax liability becomes
due and payable pursuant to applicable Legal Requirements, registered with the
SEC.  Buyer shall make such reimbursement, or shall provide that any shares
issued pursuant to this Section are available for resale, prior to the time when
such Tax liability becomes due and payable pursuant to applicable Legal
Requirements, provided that Buyer receives evidence reasonably satisfactory to
Buyer and its Tax counsel or accountant substantiating the amount of each such
Person’s Tax liability resulting from such accelerated vesting.  The Tax
Liability Coverage Amount is in addition to the Purchase Price, and any portion
of the Tax Liability Coverage Amount not paid within thirty (30) days following
the final determination of the Adjustment Amount Calculation pursuant to Section
2.3(b) as reimbursement as provided herein shall be added to the Purchase
Price.  Buyer shall not assume any outstanding stock options or other equity
incentive awards of Seller.

 

          (f) No Transfer of Assets. Neither Seller nor its Related Persons will
make any transfer of pension or other employee benefit plan assets to Buyer.

 

          (g) Terms of Employment. Subject to the provisions of
Section 5.1(b)(i), Buyer will set its own initial terms and conditions of
employment for the Hired Active Employees and others it may hire, including work
rules, and future wage structure, all as permitted by law. Buyer is not
obligated to assume any collective bargaining agreements under this Agreement.
Seller shall be solely liable for any severance payment required to be made to
its employees due to the Contemplated Transactions. Any bargaining obligations
of Buyer with any union with respect to bargaining unit employees subsequent to
the Closing, whether such obligations arise before or after the Closing, shall
be the sole responsibility of Buyer.

 

          (h) General Employee Provisions.

 

               (i) Seller and Buyer shall give any notices required by Legal
Requirements and take whatever other actions with respect to the plans, programs
and policies described in this Section 5.1 as may be necessary to carry out the
arrangements described in this Section 5.1.

 

               (ii) Seller and Buyer shall provide each other with such plan
documents and summary plan descriptions, employee data or other information as
may be reasonably required to carry out the arrangements described in this
Section 5.1.

 

               (iii) If any of the arrangements described in this Section 5.1
are determined by the IRS or other Governmental Body to be prohibited by law,
Seller and Buyer shall modify such arrangements to as closely as possible
reflect their expressed intent and retain the allocation of economic benefits
and burdens to the parties contemplated herein in a manner that is not
prohibited by law.

 

              (iv) Buyer shall not have any responsibility, liability or
obligation, whether to Active Employees, former employees, their beneficiaries
or to any other Person, with respect to any employee benefit plans, practices,
programs or arrangements (including the establishment, operation or termination
thereof and the notification and provision of COBRA coverage extension)
maintained by Seller, except as provided in Section 5.1(c)(iii).

 

29

--------------------------------------------------------------------------------


 

     Section 5.2. Collection of Accounts Receivable.

 

(a) Seller shall cooperate with and assist Buyer in connection with the
collection of the Accounts Receivable and shall take all actions reasonably
requested by Buyer in connection therewith.  Following the Closing Date, if
Seller receives any payment with respect to the Accounts Receivable it shall
deliver such payment to Buyer in the form received within three (3) Business
Days after its receipt thereof.  Seller shall not have any claims, defenses or
rights to set-off with respect to any such payments.  Seller shall endorse or
deposit any checks or other instruments received in payment of the Accounts
Receivable.

 

(b)  In furtherance of Section 5.2(a), Seller, effective upon the Closing,
constitutes and appoints Buyer and its successors and assigns the agent of
Seller in the collection of the Accounts Receivable and the attorney-in-fact of
Seller, with full power of substitution, to execute, sign, endorse, or deliver,
in the name of Seller, receipts or any other document necessary to evidence,
collect, or otherwise realize upon such Accounts Receivable, and to institute
and prosecute, in the name of Seller or Buyer but on behalf of, and for the
benefit of, Buyer, and at the expense of Buyer, all proceedings and actions that
Buyer may deem desirable to collect, assert or enforce any claim, right or title
of any kind in and to the Accounts Receivable, and to defend and compromise any
and all actions, suits or proceedings that the owner of the Accounts Receivable
is entitled to defend or compromise.  Seller agrees that the foregoing powers
are coupled with an interest and are and shall be irrevocable by Seller in any
manner and for any reason (including the dissolution of Seller).  In addition,
Seller agrees to execute any further power-of-attorney that Buyer deems
reasonably necessary or appropriate to give effect to this Section 5.2(b) and
for Buyer to evidence, collect, or otherwise realize upon the Accounts
Receivable.

 

        (c) Neither of Sections 5.2(a) nor (b) shall apply to any Accounts
Receivable assigned to Seller pursuant to Section 2.3(b)(i).

 

      Section 5.3. Payment of Other Retained Liabilities. Seller shall pay, or
make adequate provision for the payment, in full of all the Retained Liabilities
and other Liabilities of Seller under this Agreement. If any such Liabilities
are not so paid or provided for, or if Buyer reasonably determines that failure
to make any payments will impair Buyer’s use or enjoyment of the Assets or
conduct of the Business previously conducted by Seller with the Assets, Buyer
may, at any time after the Closing Date, elect to make all such payments
directly (but shall have no obligation to do so) and set off and deduct the full
amount of all such payments from the Indemnification Escrow, as provided in
Article VI, and the Tax Liability Coverage Amount.

 

     Section 5.4. Exchange Act Reporting Requirements.  Buyer shall remain in
compliance with its reporting obligations under the Exchange Act until the
Seller Noteholders and Seller Stockholders may resell all the shares of Augme
Common Stock acquired pursuant to this Agreement under Rule 144 under the
Securities Act in transactions in which the requirements of paragraph (c)(1) of
such Rule 144 are not applicable.

 

     Section 5.5. Reports and Returns. Seller shall promptly after the Closing
prepare and file all reports and returns required by Legal Requirements relating
to the Business of Seller as conducted using the Assets, to and including the
Effective Time.

 

     Section 5.6. Assistance in Proceedings. Each party will cooperate with the
other party and its counsel in the contest or defense of, and make available its
personnel and provide any testimony and access to its books and Records in
connection with, any Proceeding involving or relating to (a) any Contemplated
Transaction or (b) any action, activity, circumstance, condition, conduct,
event, fact, failure to act, incident, occurrence, plan, practice, situation,
status or transaction on or before the Closing Date involving Seller, the
Business, or the Assets.

 

     Section 5.7. Noncompetition, Nonsolicitation and Nondisparagement.

 

        (a) Noncompetition. For a period of five (5) years after the Closing
Date, Seller shall not, anywhere in the United States, directly or indirectly
invest in, own, manage, operate, finance, control, advise, render services to or
guarantee the obligations of any Person engaged in or planning to become engaged
in the businesses of the

 

30

--------------------------------------------------------------------------------

 


 

Business, provided, however, that Seller may acquire up to (but not more than)
five percent (5%) of any class of the securities of any Person (but may not
otherwise participate in the activities of such Person) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Exchange Act. The geographical area encompassed by
this Agreement is due to the nature and scope of Buyer’s business offerings.

 

          (b) Nonsolicitation. For a period of five (5) years after the Closing
Date, Seller shall not, directly or indirectly:

 

               (i) solicit the business of any Person who is a customer of
Buyer;

 

               (ii) cause, induce or attempt to cause or induce any customer,
supplier, licensee, licensor, franchisee, employee, consultant or other business
relation of Buyer to cease doing business with Buyer, to deal with any
competitor of Buyer or in any way interfere with its relationship with Buyer;

 

               (iii) cause, induce or attempt to cause or induce any customer,
supplier, licensee, licensor, franchisee, employee, consultant or other business
relation of Seller on the Closing Date or within the year preceding the Closing
Date to cease doing business with Buyer, to deal with any competitor of Buyer or
in any way interfere with its relationship with Buyer; or

 

               (iv) hire, retain or attempt to hire or retain any employee or
independent contractor of Buyer or in any way interfere with the relationship
between Buyer and any of its employees or independent contractors.

 

          (c) Nondisparagement. After the Closing Date, Seller will not
disparage Buyer or any of Buyer’s stockholders, directors, officers, employees
or agents.

 

          (d) Modification of Covenant. If a final judgment of a court or
tribunal of competent jurisdiction determines that any term or provision
contained in Section 5.7(a) through (c) is invalid or unenforceable, then the
parties agree that the court or tribunal will have the power to reduce the
scope, duration or geographic area of the term or provision, to delete specific
words or phrases or to replace any invalid or unenforceable term or provision
with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision. This
Section 5.7 will be enforceable as so modified after the expiration of the time
within which the judgment may be appealed. This Section 5.7 is reasonable and
necessary to protect and preserve Buyer’s legitimate business interests and the
value of the Assets and to prevent any unfair advantage conferred on Seller.

 

     Section 5.8. Customer and Other Business Relationships. After the Closing,
Seller will cooperate with Buyer in its efforts to continue and maintain for the
benefit of Buyer those business relationships of Seller existing prior to the
Closing and relating to the Business to be operated by Buyer after the Closing,
including relationships with lessors, employees, regulatory authorities,
licensors, customers, suppliers and others, and Seller will use Best Efforts
satisfy the Retained Liabilities in a manner that is not detrimental to any of
such relationships. Seller will refer to Buyer all inquiries relating to such
business. Neither Seller nor any of its officers, employees, or agents shall
take any action that would tend to diminish the value of the Assets after the
Closing or that would interfere with the business of Buyer to be engaged in
after the Closing.

 

     Section 5.9. Retention of and Access to Records. After the Closing Date,
Buyer shall retain for a period consistent with Buyer’s record-retention
policies and practices (but for no less than five years) those Records of Seller
delivered to Buyer. Buyer also shall provide Seller and its Representatives
reasonable access thereto, during normal business hours and on at least three
days’ prior written notice, to enable them to prepare financial statements, Tax
Returns, or deal with Tax audits.  Until such time as Seller is dissolved as a
corporate entity or three (3) years following the Closing Date, whichever occurs
first, Seller shall provide Buyer and its Representatives reasonable access to
Records that are related to any of the Excluded Assets, during normal business
hours and on at least three (3) days’ prior written notice, for any reasonable
purpose relating to the Contemplated Transactions, which purpose must be
specified by Buyer in such notice.

 

31

--------------------------------------------------------------------------------


 

     Section 5.10. Further Assurances. The parties shall cooperate reasonably
with each other and with their respective Representatives in connection with any
steps required to be taken as part of their respective obligations under this
Agreement, and shall (a) furnish upon request to each other such further
information; (b) execute and deliver to each other such other documents; and
(c) do such other acts and things, all as the other party may reasonably request
for the purpose of carrying out the intent of this Agreement and the
Contemplated Transactions.

 

     Section 5.11. Conduct of Business Pending the Effective Time. At all times
from the execution of this Agreement until the Effective Time, except as set
forth in Schedule 5.11 or as expressly permitted elsewhere in this Agreement,
Seller shall conduct the Business in the Ordinary Course of Business and in
compliance in all material respects with all applicable Legal Requirements, and
use Best Efforts in light of its available cash, to preserve substantially
intact the Business and goodwill, keep available the services of its officers
and employees and preserve the relationships with those Persons having business
dealing with Seller with respect to the Business. Furthermore, except as set
forth in Schedule 5.11 or as expressly permitted elsewhere in this Agreement,
Seller agrees not to take any of the following actions without the prior written
consent of Buyer:

 

          (a) amend its Governing Documents;

 

          (b) (i) issue, deliver, pledge, transfer, dispose of or encumber any
shares of capital stock or other equity or voting interests of Seller or any
securities convertible into, exchangeable or exercisable for or representing the
right to subscribe for, purchase or otherwise receive any such shares or
interests or any stock appreciate rights, “phantom” stock rights, performance
units, rights to receive shares of capital stock or other rights that are linked
to the value of Seller’s common stock or the value of Seller or any part
thereof, provided, however, that none of the foregoing shall prohibit the
issuance of Seller common stock upon the exercise of valid stock options
outstanding as of the date of this Agreement or conversion of outstanding notes
held by Seller Noteholders;

 

               (ii) effect any stock split, stock combination, stock
reclassification, reverse stock split, stock dividend, recapitalization or other
similar transaction;

 

          (c) except as described in Section 5.1(c)(iii), grant, confer or award
any option, right, warrant, deferred stock unit, conversion right or other right
not existing on the date hereof to acquire any of its shares capital stock or
shares of deferred stock, restricted stock awards, restricted stock units, stock
appreciation rights, “phantom” stock awards or other similar rights that are
linked to the value of Seller’s common stock or the value of Seller or any part
thereof (whether or not pursuant to any existing stock plan of Seller);

 

          (d) (i) except to the extent required under existing plans or
arrangements, increase any compensation or benefit of, or enter into or amend in
any material respect any employment or severance agreement with any of Seller’s
Representatives;

 

               (ii) grant any bonuses (including grants of bonuses to new hires)
to any of Seller’s Representatives;

 

               (iii) adopt any new Employee Plan, or amend or modify any
existing Employee Plan in any material respect, or, except as described in
Section 5.1(c)(iii), accelerate the vesting of any compensation (including
equity-based awards) for the benefit of any of Seller’s Representatives or grant
or amend in any material respect any award under any existing Employee Plans;

 

               (iv) provide any funding for any rabbi trust or similar
arrangement, or take any other action to fund or secure the payment of any
compensation or benefit;

 

               (v) grant to any of Seller’s Representatives any severance,
change-in-control, retention, termination or similar compensation or benefits or
increases therein;

 

               (vi) hire or otherwise employ any individual other than in the
Ordinary Course of Business; or

 

               (vii) terminate any employee other than for cause, including
misconduct or breach of Seller policies.

 

32

--------------------------------------------------------------------------------


 

          (e) (i) declare, set aside or pay any dividend or make any other
distribution or payment (whether in cash, stock or other property or any
combination thereof) with respect to any shares of its capital stock or other
equity or voting interests, or

 

               (ii) directly or indirectly adjust, recapitalize, reclassify,
combine, split, subdivide, redeem, purchase or otherwise acquire any of its
shares of capital stock of, or other equity or voting interest in, Seller, or
any options, warrants, calls or rights to acquire any such stock or other
securities, other than in connection with Tax withholdings and exercise price
settlement upon the exercise of any outstanding stock options or the conversion
of any Seller restricted stock units outstanding on the date of this Agreement;

 

          (f) (i) transfer, sell, lease, sublease, license, sublicense or
otherwise dispose of any material assets or properties of Seller related to the
Business; or

 

               (ii) mortgage or pledge any of the property or assets of Seller
related to the Business, or subject any such property or assets to any other
Encumbrance (except Permitted Encumbrances), other than, in the case of both
(i) and (ii), in the Ordinary Course of Business;

 

          (g) except in the Ordinary Course of Business, enter into, or amend or
terminate any Seller Contract or any lease or sublease; provided that in no
event shall Seller enter into any procurement contracts which require or involve
the payment by Seller of more than $5,000 individually or $15,000 in the
aggregate;

 

          (h) (i) merge with, enter into a consolidation with or otherwise
acquire a material portion of the outstanding equity interests in any Person or
acquire any portion of the assets or business of any Person (or any division or
line of business thereof) ; or

 

               (ii) otherwise acquire (including, through leases, subleases and
licenses of real property) any assets, except, in the case of this clause (ii),
in the Ordinary Course of Business; provided that no acquisitions that make it
more difficult in any material respect to obtain any approval or authorization
required in connection with the Contemplated Transactions hereby under any Legal
Requirement or that would reasonably be expected to prevent, delay, or impede
consummation of the Contemplated Transactions hereby shall be permitted without
consent;

 

          (i) create, incur or assume any indebtedness for borrowed money,
assume, guarantee, endorse or otherwise become liable or responsible (whether
directly, contingently or otherwise) for the indebtedness of another Person,
enter into any agreement to maintain any financial statement condition of
another Person or enter into any arrangement having the economic effect of any
of the foregoing;

 

          (j) create, incur or assume any Encumbrance affecting the Assets;

 

          (k) (i) modify, amend, accelerate, terminate or cancel any Seller
Contract,

 

               (ii) enter into, amend or modify any agreement or arrangement
with Persons that are “affiliates” (as such term is defined in Rule 144 under
the Securities Act), or

 

               (iii) enter into, extend or renew any contract which, if executed
prior to the date of this Agreement, would have been required to be disclosed
pursuant to Section 3.18, other than, in each case, in the Ordinary Course of
Business;

 

          (l) enter into, amend or modify any agreement which grants to any
Person exclusive supply, manufacturing, production, marketing or distribution
rights with respect to any products or technologies related to the Business;

 

          (m) transfer or license on an exclusive basis to any Person any rights
to the Intellectual Property Assets;

 

33

--------------------------------------------------------------------------------


 

          (n) sell, transfer, lease, license, sublicense, mortgage, pledge,
encumber, grant or otherwise dispose of any Intellectual Property Assets or
amend or modify in any respect any existing material agreements with respect to
any Intellectual Property Assets;

 

          (o) enter into any material agreement with respect to the Intellectual
Property Assets or with respect to the intellectual property of any Third Party,
other than, in the case of intellectual property of any Third Party, in the
Ordinary Course of Business;

 

          (p) authorize, recommend, propose or announce an intention to adopt a
plan of complete or partial liquidation or dissolution of Seller;

 

          (q) form any subsidiary;

 

          (r) make any material Tax election or settle or compromise any
material Tax Liability, if such election, settlement or compromise would have
the effect of increasing the Tax Liability related to the Business for any
period;

 

          (s) materially reduce the amount of any insurance coverage provided by
the existing insurance policies of Seller;

 

          (t) settle, pay or discharge any litigation, investigation, or
arbitration, other than the settlement, payment, discharge or satisfaction
thereof in the Ordinary Course of Business as long as the amount paid to settle,
pay or discharge such litigation, investigation or arbitration does not exceed
$10,000;

 

          (u) knowingly take or fail to take any action in breach of this
Agreement for the purpose of (or which would be reasonably expected to)
materially delaying or preventing the Contemplated Transactions (other than as
required by Legal Requirements); and

 

          (v) authorize any of, or commit, resolve, offer, agree or announce an
intention to take any of, the foregoing actions or any other action inconsistent
with the foregoing.

 

     Section 5.12. Seller Stockholders’ Approval.

 

          (a) Seller shall, in accordance with applicable Legal Requirements and
Seller’s Governing Documents, take all action necessary to solicit a vote or
written consent on a proposal to adopt and approve this Agreement and the
Contemplated Transactions as soon as practicable following the date of this
Agreement and in no event later than fifteen (15) days (or such other later date
which the parties may agree upon in writing) after the date of this Agreement.

 

          (b)  the board of directors Seller shall recommend that Seller
Stockholders adopt and approve this Agreement, and Seller shall use its Best
Efforts to obtain the Seller Stockholder Approval.

 

     Section 5.13. Third Party Consents and Regulatory Approvals.  Subject to
the terms and conditions of this Agreement, each of Buyer and Seller will use
its Best Efforts to take, or cause to be taken, all actions and to do, or cause
to be done, all things necessary, proper or advisable under this Agreement and
applicable Legal Requirements to consummate the Contemplated Transactions as
soon as practicable after the date hereof, including:

 

               (i) preparing and filing, in consultation with the other party
and as promptly as practicable and advisable after the date hereof, all
documentation to effect all necessary applications, notices, petitions, filings,
and other documents and to obtain as promptly as practicable all consents,
clearances, waivers, licenses, orders, registrations, approvals, permits, Tax
rulings and authorizations necessary to be obtained from any third party or any
Governmental Body in order to consummate the Contemplated Transactions; and

 

34

--------------------------------------------------------------------------------


 

               (ii) taking all reasonable steps as may be necessary to obtain
all such material consents, clearances, waivers, licenses, registrations,
permits, authorizations, Tax rulings, orders and approvals.

 

     Section 5.14. Non-Solicitation.

 

          (a) Upon execution of this Agreement, Seller shall and shall cause its
Representatives to cease immediately and cause to be terminated any and all
existing activities, discussions or negotiations with any Person conducted
heretofore with respect to, or that may reasonably be expected to lead to, an
Acquisition Proposal. Seller shall promptly after the date of this Agreement
instruct each Person which has heretofore executed a confidentiality agreement
relating to an Acquisition Proposal with or for the benefit of Seller to
promptly return or destroy all information, documents, and materials relating to
the Acquisition Proposal or to Seller or its businesses, operations or affairs
heretofore furnished by Seller or any of its Representatives to such Person or
any of its Representatives in accordance with the terms of any confidentiality
agreement with such Person.

 

          (b) Seller agrees that it shall not, and that it shall cause its
Representatives not to, directly or indirectly, (i) initiate, solicit, or
knowingly encourage or knowingly facilitate the submission of any inquiry,
indication of interest, proposal or offer that constitutes, or would reasonably
be expected to lead to, an Acquisition Proposal, (ii) participate in any
discussions or negotiations regarding, or furnish any non-public information to
any Person (other than Buyer) in connection with, an Acquisition Proposal,
(iii) enter into any letter of intent or agreement related to an Acquisition
Proposal (other than a confidentiality agreement as contemplated by
Section 5.15(c)), or (iv) approve or recommend an Acquisition Proposal.

 

 (c) For purposes of this Agreement, “Acquisition Proposal” means any inquiry,
indication of interest, proposal or offer for any transaction or series of
related transactions involving (i) a merger, tender offer, recapitalization,
reorganization, liquidation, dissolution, business combination or consolidation,
or any similar transaction, involving Seller or the Business, (ii) a sale,
lease, license, exchange, mortgage, pledge, transfer or other acquisition of
assets that constitute at least 15% of the Assets, taken as a whole, or (iii) a
purchase or other acquisition (including by way of merger, consolidation, stock
exchange or otherwise) of beneficial ownership (the term “beneficial ownership”
for purposes of this Agreement having the meaning assigned thereto in Section
13(d) of the Exchange Act and the rules and regulations thereunder) of
securities representing 15% or more of the voting power of Seller; provided,
however, that the term “Acquisition Proposal” shall not include the Contemplated
Transactions.

 

     Section  5.15. Alternate Name Designation. On or before the Closing Date,
Seller shall deliver a certificate to Buyer from the appropriate Governmental
Body evidencing the termination of Seller’s name as “Hipcricket, Inc.” and shall
cooperate with Buyer to secure such name designation for Buyer’s use.

 

ARTICLE VI

INDEMNIFICATION; REMEDIES

 

     Section 6.1. Survival. Unless otherwise explicitly set forth in this
Agreement, all representations and warranties, in this Agreement, the Disclosure
Letter, the certificates delivered pursuant to Section 2.6 and any other
certificate or document delivered pursuant to this Agreement shall be accurate
as of the date of such certificate or document and as of the Closing date.  All
covenants and obligations in this Agreement and any other document delivered
pursuant to this Agreement shall survive the Closing for the period set forth
within such covenants and obligations. No party may bring a claim under this
Article VI for any Breach of any representation or warranty made in this
Agreement after the first anniversary of the Closing Date.  No party may bring a
claim under this Article VI for any Breach of any covenant or obligation under
this Agreement after the first anniversary of the date on which such covenant
expired or such obligation was to be performed.  The parties expressly intend to
limit the statute of limitations that may otherwise be applicable to a cause of
action under this Agreement, other than fraud.  The right to indemnification,
reimbursement or other remedy based upon such representations, warranties,
covenants and obligations shall not be affected by any investigation conducted
with respect to, or any Knowledge acquired (or capable of being acquired) at any
time, whether before or after the Closing Date, with respect to the accuracy or
inaccuracy of or compliance with any such representation, warranty, covenant or
obligation. The waiver of any

 

35

--------------------------------------------------------------------------------


 

condition based upon the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect
the right to indemnification, reimbursement or other remedy based upon such
representations, warranties, covenants and obligations.

 

     Section 6.2. Indemnification and Reimbursement by Seller. Seller will
indemnify and hold harmless Buyer, and its employees, directors,
Representatives, stockholders and subsidiaries (collectively, the “Buyer
Indemnified Persons”), and will reimburse Buyer Indemnified Persons for any
loss, liability, claim, damage, expense (including costs of investigation and
defense and reasonable attorneys’ fees and expenses), whether or not involving a
Third-Party Claim (collectively, “Damages”), arising from or in connection with:

 

          (a) any Breach of any representation or warranty made by Seller in
(i) this Agreement, (ii) the Disclosure Letter, (iii) Seller’s Closing Documents
delivered pursuant to Section 2.6, (iv) any transfer instrument or (v) any other
certificate, document, writing or instrument delivered by Seller pursuant to
this Agreement;

 

          (b) any Breach of any covenant or obligation of Seller in this
Agreement or in any other certificate, document, writing or instrument delivered
by Seller pursuant to this Agreement;

 

          (c) any Liability arising out of the ownership or operation of the
Assets prior to the Closing Date other than the Assumed Liabilities;

 

          (d) any amount representing fees and expenses or other costs
attributable to Seller arising out of or in connection with the Contemplated
Transactions;

 

          (e) any litigation pending or threatened on the Closing Date against
Seller; or

 

          (f) any Retained Liabilities.

 

Notwithstanding anything to the contrary set forth in this Agreement, the
indemnification provided in this Article VI shall, absent fraud or willful
misconduct, be the exclusive remedy available to the Buyer Indemnified Persons
arising from or relating to any of the Contemplated Transactions, including
(without limitation) in respect of any breach of or noncompliance with any
provision of this Agreement by Seller or its Representatives, and the sole
source for Damages which may be assessed against Seller pursuant to such
indemnification shall be for Buyer to reclaim and cancel shares comprising the
Indemnification Escrow in accordance with this Article VI or reduce any unpaid
Tax Liability Coverage Amount by the amount of such Damages.

 

     Section 6.3. Indemnification and Reimbursement by Buyer. Buyer will
indemnify and hold harmless Seller, Seller Noteholders, Seller Stockholders, the
Stockholder Representative and the Earnout Representative (collectively, the
“Seller Parties”), and will reimburse Seller Parties, for any Damages arising
from or in connection with:

 

          (a) any Breach of any representation or warranty made by Buyer in this
Agreement or in any certificate, document, writing or instrument delivered by
Buyer pursuant to this Agreement;

 

          (b) any Breach of any covenant or obligation of Buyer in this
Agreement or in any other certificate, document, writing or instrument delivered
by Buyer pursuant to this Agreement;

 

          (c) any Liability arising out of the ownership or operation of the
Assets after the Closing Date other than the Retained Liabilities; or

 

          (d) any Assumed Liabilities.

 

     Section 6.4. Indemnification Escrow. The stock certificates comprising the
Indemnification Escrow shall be held by Buyer’s transfer agent, Manhattan
Transfer Registrar Co., as escrow agent (the “Escrow Agent”), for the benefit of
Seller Noteholders and Seller Stockholders (but subject to any claims of Buyer
asserted pursuant to Section 6.2

 

36

--------------------------------------------------------------------------------


 

and any adjustment to the Purchase Price contemplated by Section 2.3(b)) in
accordance with an Escrow Agreement to be agreed upon prior to the Closing and
then attached hereto as Exhibit 6.4 (the “Escrow Agreement”). The
Indemnification Escrow shall be available to compensate Buyer pursuant to the
indemnification obligations of Seller and for the Purchase Price adjustment
contemplated by Section 2.3(b).  The IP Escrow (as defined below) shall be
available to compensate buyer for any of the following:  (a) any Damages arising
out of a Third Party Claim related to an alleged infringement by Seller, the
Business, Seller Services or the use of the Intellectual Property Assets after
Closing (which use is consistent with the use of such Assets by Seller prior to
Closing) of the intellectual property rights of a Third Party, including,
without limitation, a Third-Party Claim by a Closing Date Customer seeking
indemnification from Buyer in connection with such a Third-Party Claim, (b) the
purchase by Buyer, in its sole discretion, of a license to use the intellectual
property of any Third-Party that alleges or has alleged an infringement by
Seller, the Business, Seller Services or the Intellectual Property Assets of the
intellectual property rights of such Third-Party, including, without limitation,
the Third-Parties named in Part 3.16(a) of the Disclosure Letter, and (c) the
purchase by Buyer, in its sole discretion, whether on its own behalf or on
behalf of Seller, of general coverage liability insurance for a coverage period
of two (2) years from the Closing Date to cover the costs of defending against
any such Third Party Claim.

 

     Section 6.5. Escrow Period; Release From Escrow

 

          (a) The period in which the Indemnification Escrow is held shall
terminate upon the one (1) year anniversary of the Closing Date as to all of the
Indemnification Escrow except $770,000 worth of the Indemnification Escrow
valued at the Augme Average Price as of the one (1) year anniversary date of the
Closing Date (the “IP Escrow”), and the period in which the IP Escrow is held
shall terminate upon the two (2) year anniversary of the Closing Date (each such
period, as applicable, the “Escrow Period”); provided, however, that a portion
of the Indemnification Escrow that is necessary to satisfy any unsatisfied
claims specified in any Officer’s Certificate (as defined in Section 6.6)
delivered to the Escrow Agent prior to termination of the applicable Escrow
Period with respect to facts and circumstances existing prior to expiration of
the applicable Escrow Period, shall remain deposited with the Escrow Agent until
such claims have been resolved.

 

          (b) Within three (3) Business Days after the end of the applicable
Escrow Period (each such date, as applicable, the “Release Date”), the Escrow
Agent shall release and deliver to the Seller Noteholders and Seller
Stockholders the certificates comprising the portion of the Indemnification
Escrow corresponding to such Escrow Period as provided in Section 6.5(a) above,
less the number of shares necessary to cover any Damages described in an
Officer’s Certificate delivered in accordance with Section 6.5(a) with respect
to any pending but unresolved indemnification claims, valued at the Augme
Average Price as of the last day of the applicable Escrow Period. Any shares
held back as a result of the preceding sentence shall be released to the Seller
Noteholders and Seller Stockholders or cancelled on the stock Records of Buyer
(as appropriate) promptly upon resolution of each specific indemnification claim
involved.

 

     Section 6.6. Claims Upon Indemnification Escrow. Upon receipt by the Escrow
Agent on or before the applicable Release Date of a certificate signed by any
officer of Buyer (an “Officer’s Certificate”) stating that Damages are alleged
to exist with respect to the indemnification obligations of Seller set forth in
Section 6.2, or other costs for which the IP Escrow is available pursuant to
Section 6.4, and specifying in reasonable detail the individual items of such
Damages or costs included in the amount so stated, the date each such item was
paid, or properly accrued or arose, and the nature of the misrepresentation,
breach of warranty, covenant, claim or cost to which such item is related, the
Escrow Agent shall, subject to the provisions of this Article VI, in its
capacity as transfer agent of Buyer, cancel, as promptly as practicable, shares
of out of the Indemnification Escrow having a value, at the Augme Average Price
as of the delivery date of such Officer’s Certificate, equal to such Damages or
costs. The presentation of any Officer’s Certificate with respect to any
indemnification obligation under Section 6.2 or other cost for which the IP
Escrow is available pursuant to Section 6.4 shall not limit the right of Buyer
to submit one or more additional Officer’s Certificates with respect to the same
or any other indemnification obligation.

 

     Section 6.7. Objections to Claims.

 

37

--------------------------------------------------------------------------------


 

          (a) At the time of delivery of any Officer’s Certificate to the Escrow
Agent, Buyer shall deliver a duplicate copy of such Officer’s Certificate to the
Stockholder Representative.  For a period of 30 days after such delivery, the
Escrow Agent shall make no cancellation of the Indemnification Escrow pursuant
to Section 6.6 unless the Escrow Agent shall have received written authorization
from the Stockholder Representative to make such delivery. After the expiration
of such 30 day period, the Escrow Agent shall, in its capacity as transfer agent
of Buyer, cancel on the stock Records of Buyer the applicable portion of the
Indemnification Escrow in accordance with Section 6.6, provided that no such
cancellation may be made if the Stockholder Representative shall object in a
written statement to the claim made in the Officer’s Certificate, and such
statement shall have been delivered to the Escrow Agent and to Buyer prior to
the expiration of such 30-day period.

 

          (b) In case the Stockholder Representative shall so object in writing
to any claim or claims by Buyer made in any Officer’s Certificate, Buyer shall
have 30 days to respond in a written statement to the objection of the
Stockholder Representative.  If after such 30-day period there remains a dispute
as to any claims, the Stockholder Representative and Buyer shall attempt in good
faith for 60 days to agree upon the rights of the respective parties with
respect to each of such claims. If the Stockholder Representative and Buyer
should so agree, a memorandum setting forth such agreement shall be prepared and
signed by both parties and, if applicable, shall be furnished to the Escrow
Agent. The Escrow Agent shall be entitled to rely on any such memorandum and
shall release or cancel, as the case may be, such portion of the Indemnification
Escrow in accordance with the terms thereof.

 

          (c) If no agreement can be reached after good faith negotiation
between the parties pursuant to Section 6.7(b) then the Escrow Agent will
release  or cancel, as the case may be, the disputed portion of the
Indemnification Escrow, only:

 

               (i) in accordance with joint written instructions of Buyer and
the Stockholder Representative; or

 

               (ii) in accordance with a final, non-appealable order of a court
of competent jurisdiction (a “Final Decision”). Any Final Decision will be
accompanied by a legal opinion of counsel for the presenting party satisfactory
to the Escrow Agent to the effect that the order is final and non-appealable.
The Escrow Agent will act on such court order and legal opinion without further
question.

 

     Section 6.8. Third Party Claims Where Buyer Potentially Indemnified. In the
event Buyer becomes aware of a Third-Party Claim or Damages which Buyer believes
may result in a demand against the Indemnification Escrow or a claim for Damages
pursuant to the indemnification provisions of Section 6.2 hereof, Buyer shall
notify Seller of such claim. Buyer shall have the right to settle any such claim
with the consent of the Stockholder Representative which shall not be
unreasonably withheld so long as Seller, the Seller Noteholders, the Seller
Stockholders and the Stockholder Representative will be fully released from such
claim in connection with such settlement. In the event that Seller has consented
to any such settlement, Seller shall have no power or authority to object under
Section 6.7 or any other provision of this Article VI to the amount of any claim
by Buyer against the Indemnification Escrow for indemnity with respect to such
settlement. The following procedures shall apply to this Section 6.8:

 

          (a) If within 30 days after receiving such notice, Seller gives
written notice to Buyer stating it intends to defend against such claim or
Damages at its own cost and expense, the defense (including the right to settle
or compromise such action, subject to the consent of Buyer, which consent shall
not be unreasonably withheld) of such matter, including selection of counsel
(subject to the consent of Buyer, which consent shall not be unreasonably
withheld) and the sole power to direct and control such defense, shall be by
Seller and Seller shall make no payment in respect of such claim or Damages to
any Third Party as long as Seller is conducting a good faith and diligent
defense. In any such defense, Seller will consult with Buyer in connection with
Seller’s defense, and Buyer shall make available all information and assistance
that Seller may reasonably request and shall cooperate with Seller in such
defense.

 

          (b) In any such proceeding, Buyer shall have the right to retain its
own counsel, and will pay the fees and expenses of such counsel, unless:
(i) Seller and Buyer shall have mutually agreed to the contrary; (ii) Seller has
failed within a reasonable time to retain counsel; or (iii) the named parties in
any such proceeding (including any impleaded parties) include both Buyer and
Seller and representation of both parties by the same counsel would be

 

38

--------------------------------------------------------------------------------


 

inappropriate due to actual or potential differing interests between them. In
any case specified in clauses (i), (ii) or (iii) of the preceding sentence,
Seller will bear the fees and expenses of counsel retained by Buyer, it being
understood that Seller shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for fees and expenses of more
than one separate firm (in addition to any local counsel) for Buyer, and that
all such fees and expenses shall be reimbursed by Seller as they are incurred.
Any such separate counsel for which Buyer claims it is entitled to have Seller
bear fees and expenses shall be designated in writing by Buyer. If in any such
proceeding there shall be a settlement or final judgment for the plaintiff,
Seller agrees to indemnify Buyer from and against any loss or liability by
reason of such settlement or judgment, provided that if the proceeding is
resolved by settlement, Seller has consented in writing to the settlement, which
consent will not be unreasonably withheld. Notwithstanding the foregoing, if at
any time Buyer shall have requested Seller to reimburse Buyer for fees and
expenses of counsel as contemplated in this Section 6.8(b), Seller agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent if (x) such settlement is entered into more than 30 days after
receipt by Seller of the request for reimbursement; and (y) Seller shall not
have reimbursed Buyer in accordance with such request (other than due to a
reasonable dispute as to the validity of such request) prior to the date of
settlement.

 

          (c) If no notice of intent to dispute and defend is given by Seller
under Section 6.8(a), or if Seller fails or ceases to conduct a diligent good
faith defense, Buyer shall, at the expense of Seller, undertake the defense of
such claim or Damages with counsel selected by Buyer, and shall have the right
to compromise or settle the same exercising reasonable business judgment.

 

     Section 6.9. Third Party Claims Where Seller Parties Potentially
Indemnified. In the event any Seller Party becomes aware of a Third-Party Claim
or Damages which is believed may result in a claim for Damages pursuant to the
indemnification provisions of Section 6.3 hereof, the Stockholder Representative
shall notify Buyer of such claim. The Seller Parties shall have the right to
settle any such claim with the consent of Buyer which shall not be unreasonably
withheld so long as Buyer and its Representatives will be fully released from
such claim in connection with such settlement. The following procedures shall
apply to this Section 6.9:

 

          (a) If within 30 days after receiving such notice, Buyer gives written
notice to the Seller Parties stating it intends to defend against such claim or
Damages at its own cost and expense, the defense (including the right to settle
or compromise such action, subject to the consent of the Seller Parties, which
consent shall not be unreasonably withheld) of such matter, including selection
of counsel (subject to the consent of the Seller Parties, which consent shall
not be unreasonably withheld) and the sole power to direct and control such
defense, shall be by Buyer and Buyer shall make no payment in respect of such
claim or Damages to any Third Party as long as Buyer is conducting a good faith
and diligent defense. In any such defense, Buyer will consult with the Seller
Parties in connection with Buyer’s defense, and the Seller Parties shall make
available all information and assistance that Buyer may reasonably request and
shall cooperate with Seller in such defense.

 

          (b) In any such proceeding, the Seller Parties shall have the right to
retain its/their own counsel, and will pay the fees and expenses of such
counsel, unless: (i) the Seller Parties and Buyer shall have mutually agreed to
the contrary; (ii) Buyer has failed within a reasonable time to retain counsel;
or (iii) the named parties in any such proceeding (including any impleaded
parties) include both Buyer and the Seller Parties and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. In any case specified in clauses (i), (ii) or
(iii) of the preceding sentence, Buyer will bear the fees and expenses of
counsel retained by the Seller Parties, it being understood that Buyer shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for fees and expenses of more than one separate firm (in
addition to any local counsel) for the Seller Parties, and that all such fees
and expenses shall be reimbursed by Buyer as they are incurred. Any such
separate counsel for which any Seller Party claims it is entitled to have Buyer
bear fees and expenses shall be designated in writing by the Seller Parties. If
in any such proceeding there shall be a settlement or final judgment for the
plaintiff, Buyer agrees to indemnify the Seller Parties from and against any
loss or liability by reason of such settlement or judgment, provided that if the
proceeding is resolved by settlement, Buyer has consented in writing to the
settlement, which consent will not be unreasonably withheld. Notwithstanding the
foregoing, if at any time the Seller Parties shall have requested Buyer to
reimburse the Seller Parties for fees and expenses of counsel as contemplated in
this Section 6.9(b), Buyer agrees that it shall be liable for any settlement of

 

39

--------------------------------------------------------------------------------


 

any proceeding effected without its written consent if (x) such settlement is
entered into more than 30 days after receipt by Buyer of the request for
reimbursement; and (y) Buyer shall not have reimbursed the Seller Parties in
accordance with such request (other than due to a reasonable dispute as to the
validity of such request) prior to the date of settlement.

 

          (c) If no notice of intent to dispute and defend is given by Buyer
under Section 6.9(a), or if Buyer fails or ceases to conduct a diligent good
faith defense, the Seller Parties shall, at the expense of the Seller Parties,
undertake the defense of such claim or Damages with counsel selected by the
Seller Parties, and shall have the right to compromise or settle the same
exercising reasonable business judgment.

 

 

 

ARTICLE VII

CONFIDENTIALITY

 

     Section 7.1. Definition of Confidential Information. As used in this
Article VII, the term “Confidential Information” means any and all of the
following information of Seller or Buyer that has been or may hereafter be
disclosed in any form, whether in writing, orally, electronically or otherwise,
or otherwise made available by observation, inspection or otherwise by either
party (Buyer, on the one hand, or Seller, on the other hand) or its
Representatives (collectively, a “Disclosing Party”) to the other party or its
Representatives (collectively, a “Receiving Party”): (i) all information that is
a trade secret under applicable trade secret or other law; (ii) all information
concerning product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current and planned research and development, current and
planned manufacturing or distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, market studies,
business plans, computer hardware, Software and computer software and database
technologies, systems, structures and architectures; (iii) all information
concerning the business and affairs of the Disclosing Party (which includes
historical and current financial statements, financial projections and budgets,
Tax Returns and accountants’ materials, historical, current and projected sales,
capital spending budgets and plans, business plans, strategic plans, marketing
and advertising plans, publications, client and customer lists and files,
contracts, the names and backgrounds of key personnel and personnel training
techniques and materials, however documented), and all information obtained from
review of the Disclosing Party’s documents or property or discussions with the
Disclosing Party regardless of the form of the communication; (iv) all notes,
analyses, compilations, studies, summaries and other material prepared by the
Receiving Party to the extent containing or based, in whole or in part, upon any
information included in the foregoing; and (v) the existence of this Agreement
or any of the terms of this Agreement or the Contemplated Transactions.

 

     Section 7.2. Restricted Use of Confidential Information. Each Receiving
Party acknowledges the confidential and proprietary nature of the Confidential
Information of the Disclosing Party and agrees that such Confidential
Information (i) shall be kept confidential by the Receiving Party; (ii) shall
not be used for any reason or purpose other than to consummate the Contemplated
Transactions; and (iii) without limiting the foregoing, shall not be disclosed
by the Receiving Party to any Person, except in each case as otherwise expressly
permitted by the terms of this Agreement or with the prior written consent of
the Disclosing Party. From and after the Closing, the provisions of this
Article VII shall not apply to or restrict in any manner Buyer’s use of any
Confidential Information of Seller relating to any of the Assets or the Assumed
Liabilities. Notwithstanding the foregoing, the Receiving Party may disclose
Confidential Information to the Receiving Party’s attorneys and accountants.

 

     Section 7.3. Exceptions. Notwithstanding Section 7.1 above, Confidential
Information shall not include any information which (i) was publicly known and
made generally available in the public domain prior to the time of disclosure by
the Company; (ii) becomes publicly known and made generally available after
disclosure by the Company to the Receiving Party through no action or inaction
of the Receiving Party; (iii) is already in the possession of the Receiving
Party at the time of disclosure by the Company as shown by the Receiving Party’s
files and records immediately prior to the time of disclosure; (iv) is obtained
by the Receiving Party from a Third Party without a breach of such third party’s
obligations of confidentiality; (v) is required by law to be disclosed by the

 

40

--------------------------------------------------------------------------------

 


 

Receiving Party, provided that the Receiving Party gives the Company prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting the information from public disclosure.

 

ARTICLE VIII

TERMINATION

 

     Section 8.1 Termination. This Agreement may be terminated and the
Contemplated Transactions may be abandoned at any time prior to the Effective
Time, whether before or after Seller Stockholder Approval:

 

          (a) by mutual written consent of Seller and Buyer;

 

          (b) by either Buyer or Seller if any Governmental Authority of
competent jurisdiction shall have issued a final and non-appealable order,
decree, judgment, injunction or ruling or taken any other action enjoining,
restraining or otherwise prohibiting the consummation of the Contemplated
Transactions; provided that the party seeking to terminate this Agreement shall
have used its Best Efforts to have such order, decree, judgment, injunction or
ruling lifted if and to the extent required by Section 5.13;

 

          (c) by either Buyer or Seller if the Contemplated Transactions shall
not have been consummated on or before October31, 2011 (the “Termination Date”);
provided, however, that the right to terminate this Agreement under this
Section 8.1(c) shall not be available to any party if such party failed in any
material respect to perform any of its obligations under this Agreement or
otherwise violated this Agreement in any material respect;

 

          (d) by Buyer, in the event that Seller shall have (i) failed to
receive Seller Stockholder Approval, (ii) had an order, injunction, judgment,
ruling or decree, or other legal restraint or prohibition issued by any court of
competent jurisdiction, or Governmental Body preventing the consummation of the
Agreement and the Contemplated Transactions, (iii) breached or failed to perform
in any material respect any of its covenants or obligations required to be
performed by it under this Agreement or (iv) materially breached any
representation or warranty contained herein, or if a representation or warranty
of Seller shall have become untrue, which has not been cured within fifteen
(15) calendar days following notice by Buyer, or if the Termination Date is less
than fifteen (15) calendar days from the notice by Buyer, has not been or cannot
reasonably be expected to be cured by the Termination Date; provided that Buyer
is not in material breach of any representation, warranty or covenant contained
in this Agreement;

 

          (e) by Seller, in the event that Buyer shall have (i) breached or
failed to perform in any material respect any of its covenants or obligations
required to be performed by it under this Agreement or (ii) materially breached
any of its representations or warranties, in either case which breach or failure
would reasonably be expected to prevent or materially delay the consummation of
the Contemplated Transactions and is either incurable or, if curable, is not
cured by Buyer within fifteen (15) calendar days following notice by Seller or,
if the Termination Date is less than fifteen (15) calendar days from the notice
by Seller, has not been or cannot reasonably be expected to be cured by the
Termination Date; provided at the time of the delivery of such written notice
Seller is not in material breach of any representation, warranty or covenant
contained in this Agreement;

 

          (f) by either Buyer or Seller if Seller shall have failed to obtain
Seller Stockholder Approval prior to the Termination Date; or

 

(g)  by either Buyer or Seller upon written notice to the other in the event
either party determines that it is not satisfied, in its sole discretion, with
the results of its due diligence review of the other.

 

(h)  upon written notice by Buyer to Seller if any investment banking firm
engaged by Buyer disapproves the Contemplated Transactions.

 

     Section 8.2 Effect of Termination.  In the event of a termination and
abandonment of this Agreement by either Buyer or Seller as provided in
Section 8.1, this Agreement shall immediately become void and have no effect,
and none of Buyer, Seller, any of their respective Representatives shall have
any liability or obligation of any nature whatsoever hereunder, or in connection
with the Contemplated Transactions, except that such obligations of the

 

41

--------------------------------------------------------------------------------


 

parties specifically intended to be performed after the termination of this
Agreement shall survive any termination of this Agreement. Notwithstanding the
foregoing, neither of Buyer or Seller shall be relieved or released from any
liabilities or damages (which the parties acknowledge and agree shall not be
limited to reimbursement of expenses or out-of-pocket costs, and may include to
the extent proven the benefit of the bargain lost by such party or such party’s
stockholders) arising out of its intentional breach of any provision of this
Agreement or any other agreement delivered in connection herewith, or any fraud
and provided further, that in circumstances where Seller or Buyer is obligated
to consummate the Contemplated Transactions, the failure by such party to
consummate the Contemplated Transactions in accordance with the provisions
hereof shall be deemed an intentional breach by such party of this Agreement.

 

 

 

 

ARTICLE IX

GENERAL PROVISIONS

 

     Section 9.1. Expenses. Each party to this Agreement will bear its
respective fees and expenses incurred in connection with the preparation,
negotiation, execution and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of its Representatives.

 

     Section 9.2. Public Announcements. Any public announcement, press release
or similar publicity with respect to this Agreement or the Contemplated
Transactions will be issued, if at all, at such time and in such manner as Buyer
determines, provided that it is understood and agreed that Buyer and Seller
shall consult with each other in good faith regarding the content and form of
any press release or other announcement or disclosure relating to the
Contemplated Transactions.

 

     Section 9.3. Notices. All notices, Consents, waivers and other
communications required or permitted by this Agreement shall be in writing and
shall be deemed given to a party when (a) delivered to the appropriate address
by hand or by nationally recognized overnight courier service (costs prepaid);
(b) sent by facsimile with confirmation of transmission by the transmitting
equipment; or (c) received or rejected by the addressee, if sent by certified
mail, return receipt requested, in each case to the following addresses or
facsimile numbers and marked to the attention of the person (by name or title)
designated below (or to such other address or facsimile number or person as a
party may designate by notice to the other parties):

 

Seller:

 

Hipcricket, Inc.

11241 Slater Avenue NE, Suite 201

Kirkland, WA 98033

Fax:
Attn: CEO

 

With a copy to:

 

Vandeberg Johnson & Gandara, LLP
One Union Square, Suite 2424
600 University Street
Seattle, WA 98101-1192
Fax:  (206)-464-0484
Attention:  Daren Nitz, Esq.

 

Buyer:

 

42

--------------------------------------------------------------------------------


 

Augme Technologies, Inc.
43 W 24th St.
11th Floor
New York, NY 10010

Fax:
Attn: CEO

 

With a copy to:

 

Richardson & Patel, LLP

750 Third Avenue, 9th Floor

New York, NY 10017

Fax:  (917) 591-6898
Attn: Kevin Friedmann, Esq.

 

     Section 9.4. Jurisdiction; Venue. Any Proceeding arising out of or relating
to this Agreement or any Contemplated Transaction may be brought in the state or
federal courts located in the Borough of Manhattan, City of New York, New York
and each of the parties irrevocably submits to the exclusive jurisdiction of
each such court in any such Proceeding, waives any objection it may now or
hereafter have to venue or to convenience of forum, agrees that all claims in
respect of the Proceeding shall be heard and determined only in any such court
and agrees not to bring any Proceeding arising out of or relating to this
Agreement or any Contemplated Transaction in any other court.

 

     Section 9.5. Enforcement of Agreement. Each party hereto acknowledges and
agrees that the other party would be irreparably damaged if any of the
provisions of this Agreement are not performed in accordance with their specific
terms and that any Breach of this Agreement by either party could not be
adequately compensated in all cases by monetary damages alone. Accordingly, in
addition to any other right or remedy to which each party may be entitled, at
law or in equity, it shall be entitled to enforce any provision of this
Agreement by a decree of specific performance and to temporary, preliminary and
permanent injunctive relief to prevent Breaches or threatened Breaches of any of
the provisions of this Agreement, without posting any bond or other undertaking.

 

     Section 9.6. Waiver; Extension; Remedies Cumulative. The rights and
remedies of the parties to this Agreement are cumulative and not alternative.
Neither any failure nor any delay by any party in exercising any right, power or
privilege under this Agreement or any of the documents referred to in this
Agreement will operate as a waiver of such right, power or privilege, and no
single or partial exercise of any such right, power or privilege will preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege. At any time prior to the Effective Time,
the parties hereto may, to the extent legally allowed, (a) extend the time for
the performance of any of the obligations or other acts of the other parties
hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto, and (c) waive
compliance with any of the agreements or conditions contained herein; provided,
however, that after the approval and adoption of this Agreement by Seller
Stockholders, no extension or waiver of this Agreement or any portion thereof
shall be made which by any Legal Requirement requires further approval of the
stockholders of Seller without obtaining such approval. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party, but such
extension or waiver or failure or delay to insist on strict compliance with an
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

 

     Section 9.7. Entire Agreement and Modification. This Agreement supersedes
all prior agreements, whether written or oral, between the parties with respect
to its subject matter (including any letter of intent and any confidentiality
agreement between Buyer and Seller) and constitutes (along with the Disclosure
Letter, Exhibits and other documents delivered pursuant to this Agreement) a
complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter. This Agreement may not be amended,
supplemented, or otherwise modified except by a written agreement executed by
the party to be charged with the amendment; provided, however, that after
approval and adoption of this Agreement by Seller Stockholders, no

 

43

--------------------------------------------------------------------------------


 

amendment of this Agreement shall be made which by Legal Requirement requires
further approval by the stockholders of Seller without obtaining such approval.

 

     Section 9.8. Disclosure Letter.

 

          (a) The information in the Disclosure Letter constitutes
(i) exceptions to particular representations, warranties, covenants and
obligations of Seller as set forth in this Agreement or (ii) descriptions or
lists of assets and liabilities and other items referred to in this Agreement.
If there is any inconsistency between the statements in this Agreement and those
in the Disclosure Letter (other than an exception expressly set forth as such in
the Disclosure Letter with respect to a specifically identified representation
or warranty), the statements in this Agreement will control.

 

          (b) The statements in the Disclosure Letter relate only to the
provisions in the Section of this Agreement to which they expressly relate and
not to any other provision in this Agreement.

 

 (c) Any disclosures contained in the Disclosure Letter which refer to a
document are qualified in their entirety by reference to the text of such
document, a true and complete copy of which has been included in the due
diligence information supplied to Buyer.

 

 (d) Seller may amend or supplement the Disclosure Letter and schedules of this
Agreement prior to the Closing, provided that Buyer may reject, in its sole
discretion, any such supplements or amendments to the Disclosure Letter or
schedules and thereupon exercise its termination right under Section 8.1(g)
unless Seller withdraws such proposed supplement or amendment.

 

     Section 9.9. Assignments, Successors and No Third-Party Rights. No party
may assign any of its rights or delegate any of its obligations under this
Agreement without the prior written consent of the other. Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of the
parties. Nothing expressed or referred to in this Agreement will be construed to
give any Person other than the parties to this Agreement any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement, except such rights as shall inure to a successor or permitted
assignee pursuant to this Section 9.9.

 

     Section 9.10. Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

 

     Section 9.11. Construction. The headings of Articles and Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Articles,” “Sections” and “Parts” refer to
the corresponding Articles, Sections and Parts of this Agreement and the
Disclosure Letter.

 

     Section 9.12. Time of Essence. With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence.

 

     Section 9.13. Governing Law. This Agreement will be governed by and
construed under the laws of the State of Delaware without regard to
conflicts-of-laws principles that would require the application of any other
law.

 

     Section 9.14. Execution of Agreement. This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement. The exchange of copies of this Agreement
and of signature pages by facsimile or email transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or email shall be deemed to be their original
signatures for all purposes.

 

44

--------------------------------------------------------------------------------


 

     Section 9.15. Construction. This Agreement was negotiated by the parties
with the benefit of legal representation, and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation hereof.

 

ARTICLE X

STOCKHOLDER REPRESENTATIVE

 

     Section 10.1. Appointment.  To efficiently administer Seller’s post-Closing
obligations and rights under this Agreement, including the defense and/or
settlement of any claims for indemnity by Buyer pursuant to Article VI, Daren
Nitz is hereby appointed to serve as the representative of the Seller
Noteholders and Seller Stockholders (the “Stockholder Representative”).  The
Stockholder Representatives shall have full power and authority to make all
decisions relating to the defense and/or settlement of any claims for which
Buyer may claim to be entitled to indemnity pursuant to Article VI, all
decisions and actions relating to any adjustment to the Purchase Price or
Aggregate Share Consideration and otherwise to act on behalf of the Seller
Noteholders and Seller Stockholders in all respects with respect to this
Agreement, including, without limitation, the amendment or termination of such
agreements.  All decisions and actions by the Stockholder Representative shall
be binding upon all the Seller Noteholders and Seller Stockholders, and no
Seller Noteholders or Seller Stockholders shall have the right to object to,
dissent from, protest or otherwise contest the same.  In the event of the death,
incapacity or resignation of the Stockholder Representative, the Seller
Stockholders holding a majority of the voting capital stock of Seller
immediately prior to the Effective Time (the “Majority Stockholders”) shall
promptly appoint a substitute Stockholder Representative; provided, however, in
no event shall a Stockholder Representative resign without the Majority
Stockholders having first appointed a substitute Stockholder Representative who
shall assume such duties immediately upon the resignation of such Stockholder
Representative.  From and after such time when Seller dissolves itself as a
corporation and continuing until the first anniversary of the Closing (or such
longer time as any portion of the Indemnification Escrow remains deposited with
the Escrow Agent in accordance with Section 6.5), the Stockholder Representative
shall be authorized and obligated to act on behalf of Seller in order to fulfill
all of Seller’s covenants set forth in Article V (other than Section 5.7) that
survive the Closing, including without limitation, Section 5.10.  By his
signature below, the Stockholder Representative agrees to fulfill such
obligation for the period specified.

 

     Section 10.2. Decisions Final.  Buyer shall have no right to object to,
protest or otherwise contest any matter related to the procedures for action
being taken by the Stockholder Representative as between the Stockholder
Representative and the Seller Noteholders and Seller Stockholders.  Buyer hereby
waives any claims it may have or assert, including those that may arise in the
future, against any Stockholder Representative or any of his affiliates (other
than Seller) that relate to such Stockholder Representative’s role as such,
including any claims for any action or inaction taken or not taken by the
Stockholder Representative in connection herewith.

 

     Section 10.3. Binding Relationship.  Each Seller Noteholder and Seller
Stockholder that accepts payment of consideration in respect of this Agreement
shall be deemed, by such acceptance of payment, to have agreed that (i) the
provisions of this Article X are independent and severable, are irrevocable and
coupled with an interest and shall be enforceable notwithstanding any rights or
remedies such Seller Noteholder or Seller Stockholder may have in connection
with the transactions contemplated by this Agreement, (ii) the remedy at law for
any breach of the provisions of this Article X would be inadequate, (iii) such
Seller Noteholders or Seller Stockholder shall be entitled to temporary and
permanent injunctive relief without the necessity of proving damages if such
Seller Noteholder or Seller Stockholder brings an action to enforce the
provisions of this Article X and (iv) the provisions of Article X shall be
binding upon such Seller Noteholder and Seller Stockholder and the successors
and assigns of such Seller Noteholder or Seller Stockholder.  In addition, each
Seller Noteholder and Seller Stockholder that accepts payment of consideration
in respect of this Agreement shall be deemed, by such acceptance of payment, to:

 

          (a) have waived any claims he, she or it may have or assert, including
those that may arise in the future, against any Stockholder Representative and
any of his affiliates, for any action or inaction taken or not taken by the
Stockholder Representative in connection therewith; and

 

45

--------------------------------------------------------------------------------


 

          (b) have agreed to his or her portion, if any, of the Indemnification
Escrow be paid by Buyer to the Escrow Agent and disbursed by the Escrow Agent in
accordance with the operative agreement governing the escrow.

 

     Section 10.4. Notices.  Any notice or communication delivered by Buyer to
the Stockholder Representative shall, as between Buyer, on the one hand, and the
Seller Noteholders and Seller Stockholders, on the other hand, be deemed to have
been delivered to all Seller Noteholders and Seller Stockholders.  Buyer shall
be entitled to rely exclusively upon any communication or writings given or
executed by the Stockholder Representative in connection with any claims for
indemnity and shall not be liable in any manner whatsoever for any action taken
or not taken in reliance upon the actions taken or not taken or communications
or writings given or executed by the Stockholder Representative.  Buyer shall be
entitled to disregard any notices or communications given or made by the Seller
Noteholders and/or Seller Stockholders (other than the Stockholder
Representative, if applicable) in connection with any claims for indemnity
unless given or made through the Stockholder Representative.

 

      Section 10.5. Stockholder Representative Expenses.  In the event that the
Stockholder Representative determines to hire or retain any attorneys,
accountants or other subject matter experts or to incur any third party costs or
expenses in connection with any dispute resolution process on the Seller
Stockholders’ behalf, all such fees, costs and expenses shall be the sole
responsibility of the Seller.  Further, all fees, costs, expenses or other
liabilities payable by Seller or the Stockholder Representative to the Escrow
Agent in accordance with the Escrow Agreement (including, without limitation,
pursuant to any indemnity for the benefit of the Escrow Agent thereunder) shall
be the sole responsibility of the Seller.  In the event that any travel by the
Stockholder Representative or his agents is reasonably required in connection
with the performance of his obligations under this Agreement or the Stockholder
Representative directly pays any costs or expenses for which he is entitled to
reimbursement, the Stockholder Representative shall be reimbursed for all such
reasonable expenses in the same manner as if such expenses were third party
expenses under the terms set forth herein.  On the initial Release Date, or such
later date when all indemnification claims made by Buyer pursuant to Article VI
hereof shall have been finally resolved in accordance therewith, the Stockholder
Representative shall have the right to recover reasonable expenses incurred by
the Stockholder Representative in connection herewith by receiving shares out of
the portion of the Indemnification Escrow to be released upon the initial
Release Date valued at the Augme Average Price as of such date, following any
distribution thereof to Buyer, but prior to any distribution thereof to Seller
Stockholders, and prior to any such distribution, shall deliver to the Escrow
Agent a certificate setting forth the Stockholder Representative expenses
actually incurred.

 

Section 10.6  Limitation of Liability.  In addition to all the protections and
rights granted to the Stockholder Representative in Article VI hereof, to the
maximum extent permissible by applicable law, the Stockholder Representative
(and any successor to the Stockholder Representative) will incur no personal
liability to Buyer, Seller or Seller Stockholders with respect to any action or
inaction taken or failed to be taken in connection with his services as the
Stockholder Representative, except with respect to his own willful misconduct,
gross negligence or bad faith.  The Stockholder Representative may rely in good
faith conclusively upon information, reports, statements and opinions prepared
by professionals hired or retained by the Stockholder Representative.

 

 

 

[Remainder of Page Intentionally Left Blank]

 

46

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have executed this Amended and
Restated Asset Purchase Agreement as of the date first written above.

 

 

 

BUYER:

 

SELLER:

Augme Technologies, Inc.

 

Hipcricket, Inc.

 

 

 

 

By:

/s/ Paul Arena

 

By:

/s/ Ivan Braiker

 

Paul Arena

 

 

Ivan Braiker

 

Chief Executive Officer

 

 

Chief Executive Officer

 

 

 

 

 

ACKNOWLEDGED AND AGREED SOLELY FOR PURPOSES OF ARTICLE X BY:

 

STOCKHOLDER REPRESENTATIVE

 

 

/s/ Daren Nitz

 

Daren Nitz

 

 

47

--------------------------------------------------------------------------------


 

The following exhibits and schedules to this Asset Purchase Agreement have been
omitted pursuant to Item 601(b)(2) of Regulation S-K and the Buyer undertakes to
furnish supplementally copies of any of the omitted exhibits and schedules upon
request by the Commission.

 

Exhibit 2.1 – Seller Contracts approved by Buyer

Exhibit 2.3(g) – Earnout Payment Allocation

Exhibit 2.6(a)(i)(A) – Form of Bill of Sale

Exhibit 2.6(a)(i)(B) – Form of Assignment and Assumption Agreement

Exhibits 2.6(a)(i)(C)(1)-(3) – Forms of IP Assignments

Exhibit 2.6(a)(i)(E) – List of Required Consents to Seller Contracts

Exhibit 2.6(a)(i)(I) – Form of Investor Representation Statement

Exhibit 2.6(a)(i)(K)(1) – Form of Ivan Braiker Employment Agreement

Exhibit 2.6(a)(i)(K)(2) – Form of Eric Harber Employment Agreement

Exhibit 2.6(a)(i)(O) – Seller Noteholder Conversion Notice and Release

Exhibit 2.6(d) –  Clawback Escrow Allocation

Exhibit 6.4 – Form of Escrow Agreement

Schedule 2.3(a) – Aggregate Share Consideration Allocation

Schedule 2.3(c) – Closing Date Customers

Schedule 2.6(c) – Indemnification Escrow Allocation

Schedule 2.6(d) – Clawback Escrow Allocation

Schedule 4.4  SEC Reports and Filings; Buyer Offering Materials

Schedule 5.1(b) – Seller Current Employee List

Schedule 5.11 – Ordinary Course of Business

Hipcricket Disclosure Letter

 

48

--------------------------------------------------------------------------------

 